Exhibit 10.1

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE BOTH
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY
DISCLOSED. THESE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT WITH THREE
ASTERISKS [***].

LEASE AGREEMENT BETWEEN

TENNYSON CAMPUS OWNER, LP,

AS LANDLORD, AND

DIRTT ENVIRONMENTAL SOLUTIONS, INC.

AS TENANT

DATED MARCH 4, 2020

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

 

        

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Lease Date:    March 4, 2020 Landlord:    TENNYSON CAMPUS OWNER, LP, a Delaware
limited partnership Tenant:    DIRTT ENVIRONMENTAL SOLUTIONS, INC., a Colorado
corporation Premises:    Suite No. 100, containing [***] rentable square feet,
in the building commonly known as The Tennyson – South Building (the
“Building”), and whose street address is 6105 Tennyson Parkway – South Building,
Plano, TX 75024. The Premises are outlined on the plan attached to the Lease as
Exhibit A. The land on which the Building is located (the “Land”) is described
on Exhibit B. The term “Project” shall collectively refer to the Building, the
Land and the driveways, parking facilities, and similar improvements and
easements associated with the foregoing or the operations thereof. Term:    89
full calendar months, plus any partial month from the Commencement Date to the
end of the month in which the Commencement Date falls, starting on the
Commencement Date and ending at 5:00 p.m. local time on the last day of the 89th
full calendar month following the Commencement Date, subject to adjustment and
earlier termination as provided in the Lease. Commencement Date:    The earlier
of (a) the date on which Tenant occupies any portion of the Premises and begins
conducting business therein, or (b) September 1, 2020, as the same may be
extended for each Landlord Delay Day. Basic Rent:    Subject to the abatement of
Basic Rent provided below, Basic Rent shall be the following amounts for the
following periods of time:     

Lease Months

  

Annual Basic Rent Rate Per Rentable
Square Foot in the Premises

  

Monthly Basic Rent

   1 – 17    $[***]    $[***]    18 – 29    $[***]    $[***]    30 – 41   
$[***]    $[***]    42 – 53    $[***]    $[***]    54 – 65    $[***]    $[***]
   66 – 77    $[***]    $[***]    78 – 89    $[***]    $[***]    Basic Rent
shall be abated during the first five (5) months of the Term, e.g., if the
Commencement Date is June 15, 2020, Basic Rent shall be abated through
November 14, 2020. Commencing with the first day after the end of the abatement
period referred to above, Tenant shall make Basic Rent payments for any
remaining partial calendar month and on the first day of the first full calendar
month thereafter shall make Basic Rent payments as otherwise provided in this
Lease. Notwithstanding such abatement of Basic Rent (a) all other sums due under
this Lease, including Additional Rent, after-hours HVAC charges, etc., shall be
payable as provided in this Lease, and (b) any increases in Basic Rent set forth
in this Lease shall occur on the dates scheduled therefor.    As used herein,
the term “Lease Month” means each calendar month during the Term (and if the
Commencement Date does not occur on the first day of a calendar month, the
period from the Commencement Date to the first day of the next calendar month
shall be included in the first Lease Month for purposes of determining the
duration of the Term and the monthly Basic Rent rate applicable for such partial
month). Security Deposit:    $[***] Additional Rent:    Tenant’s Proportionate
Share of Operating Costs and Taxes.

 

  i  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Rent:    Basic Rent, Additional Rent, and all other sums that Tenant may owe to
Landlord or otherwise be required to pay under the Lease. Permitted Use:   
General office and product showroom use in compliance with Section 9 of the
Lease. Tenant’s Proportionate Share:    [***]%, which is the percentage obtained
by dividing (a) the number of rentable square feet in the Premises as stated
above by (b) the [***] rentable square feet in the Project. Landlord and Tenant
stipulate that the number of rentable square feet in the Premises and in the
Project set forth above is conclusive and shall be binding upon them. Building
Hours:    Between 7:00 a.m. and 6:00 p.m. on weekdays and between 7:00 a.m. and
1:00 p.m. on Saturdays (in each case other than holidays). Tenant’s Address:   
Prior to Commencement Date:    Following Commencement Date:    c/o DIRTT
Environmental Solutions Ltd.    c/o DIRTT Environmental Solutions Ltd.    7303
30th Street SE    6105 Tennyson Parkway – South Building, Suite 100    Calgary,
Alberta    Plano, TX 75024    Canada T2C 1N6    Attention: [To be determined
pursuant to Exhibit E hereto.]    Attention: Michelle Mouly    Landlord’s
Address:    For all Notices:    With a copy to:   

Tennyson Campus Owner, LP

c/o Spear Street Capital, LLC

One Market Plaza

Spear Tower, Suite 4125

San Francisco, CA 94105

Attention: Rajiv S. Patel

  

Tennyson Campus Owner, LP

c/o Spear Street Capital, LLC

One Market Plaza

Spear Tower, Suite 4125

San Francisco, CA 94105

Attention: Asset Manager—The Tennyson

  

 

Wiring Instructions:

Payee:       Wells Fargo Bank, NA

Bank Address:  420 Montgomery Street

          San Francisco, CA 94104

ABA Routing #:   121000248

For Account:    Tennyson Campus Owner, LP

Account #:    4009071580

  

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

  ii  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page No.   1.   

DEFINITIONS AND BASIC PROVISIONS

     1   2.   

LEASE GRANT

     1   3.   

TENDER OF POSSESSION

     1   4.   

RENT

     2      4.1   

Payment

     2      4.2   

Additional Rent

     2   5.   

DELINQUENT PAYMENT; HANDLING CHARGES

     5   6.   

SECURITY DEPOSIT

     5   7.   

LANDLORD’S OBLIGATIONS

     6      7.1   

Services

     6      7.2   

Excess Utility Use

     7      7.3   

Restoration of Services; Abatement

     7      7.4   

Repair and Maintenance by Landlord

     7      7.5   

Access

     7   8.   

IMPROVEMENTS; ALTERATIONS; REPAIRS; MAINTENANCE

     8      8.1   

Improvements; Alterations

     8      8.2   

Repair and Maintenance by Tenant

     8      8.3   

Performance of Work

     8      8.4   

Mechanic’s Liens

     9   9.   

USE

     10   10.   

ASSIGNMENT AND SUBLETTING

     10      10.1   

Transfers

     10      10.2   

Consent Standards

     10      10.3   

Request for Consent

     11      10.4   

Conditions to Consent

     11      10.5   

Attornment by Subtenants

     12      10.6   

Cancellation

     12      10.7   

Additional Compensation

     12      10.8   

Permitted Transfers

     12   11.   

INSURANCE; WAIVERS; SUBROGATION; INDEMNITY

     14      11.1   

Tenant’s Insurance

     14      11.2   

Landlord’s Insurance

     15      11.3   

No Subrogation; Waiver of Property Claims

     15      11.4   

Indemnity

     16   12.   

SUBORDINATION; ATTORNMENT; NOTICE TO LANDLORD’S MORTGAGEE

     16      12.1   

Subordination

     16      12.2   

Attornment

     17      12.3   

Notice to Landlord’s Mortgagee

     17      12.4   

Landlord’s Mortgagee’s Protection Provisions

     17      12.5   

Subordination, Non-Disturbance and Attornment Agreement

     17  

 

  iii  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

13.   

RULES AND REGULATIONS

     17   14.   

CONDEMNATION

     18      14.1   

Total Taking

     18      14.2   

Partial Taking—Tenant’s Rights

     18      14.3   

Partial Taking—Landlord’s Rights

     18      14.4   

Award

     18   15.   

FIRE OR OTHER CASUALTY

     18      15.1   

Repair Estimate

     18      15.2   

Tenant’s Rights

     18      15.3   

Landlord’s Rights

     18      15.4   

Repair Obligation

     18      15.5   

Abatement of Rent

     19      15.6   

Waiver of Statutory Provisions

     19   16.   

PERSONAL PROPERTY TAXES

     19   17.   

EVENTS OF DEFAULT

     19      17.1   

Payment Default

     19      17.2   

Prohibited Payments

     19      17.3   

Abandonment

     19      17.4   

Estoppel; Subordination; Financial Reports

     19      17.5   

Insurance

     19      17.6   

Mechanic’s Liens

     20      17.7   

Unpermitted Transfer

     20      17.8   

Other Defaults

     20      17.9   

Insolvency

     20   18.   

REMEDIES

     20      18.1   

Termination of Lease

     20      18.2   

Termination of Possession

     20      18.3   

Perform Acts on Behalf of Tenant

     21      18.4   

Suspension of Above-Building Standard Services

     21      18.5   

Alteration of Locks

     21   19.   

PAYMENT BY TENANT; NON-WAIVER; CUMULATIVE REMEDIES; MITIGATION OF DAMAGE

     21      19.1   

Payment by Tenant

     21      19.2   

No Waiver

     21      19.3   

Cumulative Remedies

     21      19.4   

Mitigation of Damage

     21   20.   

LANDLORD’S LIEN

     22   21.   

SURRENDER OF PREMISES

     22   22.   

HOLDING OVER

     23   23.   

CERTAIN RIGHTS RESERVED BY LANDLORD

     23      23.1   

Building Operations

     23      23.2   

Security

     23      23.3   

Prospective Purchasers and Lenders

     23      23.4   

Prospective Tenants

     23   24.   

SUBSTITUTION SPACE

     23   25.   

MISCELLANEOUS

     24      25.1   

Landlord Transfer

     24      25.2   

Landlord’s Liability

     24  

 

  iv  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

   25.3   

Force Majeure

     24      25.4   

Brokerage

     24      25.5   

Estoppel Certificates

     24      25.6   

Notices

     24      25.7   

Separability

     25      25.8   

Amendments; Binding Effect; No Electronic Records

     25      25.9   

Counterparts

     25      25.10   

Quiet Enjoyment

     25      25.11   

No Merger

     25      25.12   

No Offer

     25      25.13   

Entire Agreement; Arms’-Length Negotiation; No Reliance

     25      25.14   

Waiver of Jury Trial

     25      25.15   

Governing Law; Jurisdiction

     26      25.16   

Recording

     26      25.17   

Water or Mold Notification

     26      25.18   

Joint and Several Liability

     26      25.19   

Financial Reports

     26      25.20   

Landlord’s Fees

     26      25.21   

Telecommunications

     27      25.22   

Confidentiality

     27      25.23   

Authority

     27      25.24   

Hazardous Materials

     27      25.25   

List of Exhibits

     28      25.26   

Determination of Charges

     28      25.27   

Prohibited Persons and Transactions

     28      25.28   

Waiver of Consumer Rights

     28      25.29   

UBTI and REIT Qualification

     28      25.30   

Sustainability

     28      25.31   

No Construction Contract

     29      25.32   

Abated Rent Buy-Out

     29   26.   

OTHER PROVISIONS


     29      26.1   

Guaranty

     29      26.2   

Monument Signage

     29      26.3   

First Floor Restrooms

     29  

 

  v  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

           

Additional Rent

     ii  

Affiliate

     1  

Approval Criteria

     D-2  

Architect

     D-1  

Basic Lease Information

     1  

Basic Rent

     i  

Building

     i  

Building Hours

     ii  

Building’s Structure

     1  

Building’s Systems

     1  

Cannabis

     10  

Cap Base Year

     4  

Casualty

     17  

Code

     27  

Collateral

     20  

Commencement Date

     i  

Completed Application for Payment

     D-4  

Construction Allowance

     D-4  

Controllable Operating Costs

     4  

Corporate Debt Rating

     12  

Corporate Debt Rating Requirement

     12  

Damage Notice

     17  

Default Rate

     5  

Designated Refusal Space

     I-1  

Disabilities Acts

     10  

Estimated Delivery Date

     1  

Event of Default

     18  

Excess Amount

     D-3  

First Floor Restrooms

     29  

GAAP

     12  

Hazardous Materials

     26  

HVAC

     6  

Improvements

     21  

including

     1  

Land

     i  

Landlord

     i  

Landlord Delay Day

     D-3  

Landlord Insured Parties

     14  

Landlord’s Mortgagee

     15  

Law

     1  

Laws

     1  

Lease

     1  

Lease Date

     i  

Lease Month

     i  

Loss

     15  

Moody’s

     12  

Mortgage

     15  

Moving Costs

     D-4  

     Page No.  

OFAC

     27  

Operating Costs

     2  

Parking Area

     G-1  

Permitted Transfer

     12  

Permitted Transferee

     12  

Permitted Use

     ii  

Premises

     i  

Prevailing Rental Rate

     H-1  

Primary Lease

     15  

Prime Rate

     19  

Project

     i  

Punchlist Items

     E-1  

Reconciliation Statement

     3  

Refusal Notice

     I-1  

Refusal Space

     I-1  

Regulations

     27  

related complex

     3  

Release

     26  

Rent

     ii  

Repair Period

     17  

S&P

     12  

Security Deposit

     ii  

Sign Panel

     29  

Space Plans

     D-1  

Space Plans Delivery Deadline

     D-1  

Substantial Completion

     D-3  

Substantially Completed

     D-3  

Substitute Tenant

     20  

Taking

     16  

Tangible Net Worth

     12  

Tangible Net Worth/Credit Threshold

     12  

Taxes

     3  

Telecommunications Services

     25  

Tenant

     i  

Tenant Party

     1  

Tenant’s Off-Premises Equipment

     1  

Tenant’s Proportionate Share

     ii  

Term

     i  

Test-Fit Allowance

     D-4  

Total Construction Costs

     D-3  

Transfer

     10  

trash

     28  

UCC

     21  

Visible Premises

     8  

Work

     D-2  

Working Drawings

     D-2  

Working Drawings Delivery Deadline

     D-1  

 

 

  vi  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

LEASE

This Lease Agreement (this “Lease”) is entered into as of the Lease Date between
Landlord and Tenant (as each such term is defined in the Basic Lease
Information).

1. Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) are
incorporated herein by reference for all purposes. Additionally, the following
terms shall have the following meanings when used in this Lease: “Affiliate”
means any person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Building’s Structure” means the Building’s roof and roof
membrane, elevator shafts, footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, structural columns and
beams, and curtain walls; “Building’s Systems” means the Building’s HVAC,
life-safety, plumbing, electrical, mechanical and elevator systems, in each case
which were not constructed by any Tenant Party; “including” means including,
without limitation; “Laws” means all federal, state and local laws, ordinances,
building codes and standards, rules and regulations, all court orders,
governmental directives, and governmental orders and all interpretations of the
foregoing, and all restrictive covenants affecting the Project, and “Law” means
any of the foregoing; “Tenant’s Off-Premises Equipment” means any of Tenant’s
equipment or other property that may be located on or about the Project or the
related complex (other than inside the Premises); and “Tenant Party” means any
of the following persons: Tenant; any assignees claiming by, through or under
Tenant; any subtenants claiming by, through or under Tenant; and any of their
respective agents, contractors, officers, employees, licensees, guests and
invitees.

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises.

3. Tender of Possession. Landlord and Tenant presently anticipate that
possession of the Premises will be tendered to Tenant in the condition required
by this Lease on or about two business days after the latest to occur of the
following: (a) Tenant’s full execution and delivery of this Lease to Landlord,
(b) approval of the Working Drawings, and (c) Tenant’s delivery to Landlord of
evidence of the insurance required in Section 11.1 below (the “Estimated
Delivery Date”). If Landlord is unable to tender possession of the Premises in
such condition to Tenant by the Estimated Delivery Date, then (1) the validity
of this Lease shall not be affected or impaired thereby, (2) Landlord shall not
be in default hereunder or be liable for damages therefor, and (3) Tenant shall
accept possession of the Premises when Landlord tenders possession thereof to
Tenant. Notwithstanding the foregoing, if the Premises are not tendered to
Tenant by the Liquidated Damages Date, Tenant may offset from its Basic Rent
obligations first accruing following the Commencement Date, liquidated damages
equal to one day of Basic Rent per day for each day thereafter and ending on the
day Landlord tenders possession of the Premises. The abatement rights afforded
to Tenant under this Section 3 shall be Tenant’s sole remedy for Landlord’s
failure to tender possession of the Premises by the Estimated Delivery Date. As
used herein, “Liquidated Damages Date” means thirty (30) days after the
Estimated Delivery Date, plus the number of Tenant Delay Days and the number of
Force Majeure Delay Days. As used herein, “Tenant Delay Days” means each day of
delay in the performance of the Work which is directly attributable to the
affirmative acts or willful refusal to reasonably cooperate of Tenant or the
employees, agents or contractors of Tenant, and “Force Majeure Delay Days” means
each day of delay in the performance of the Work that occurs for the reasons
specified in Section 25.3 of this Lease. By occupying the Premises, Tenant shall
be deemed to have accepted the Premises in their condition as of the date of
such occupancy, subject to the performance of punch-list items that remain to be
performed by Landlord, if any. Prior to occupying the Premises, Tenant shall
execute and deliver to Landlord a letter substantially in the form of Exhibit E
hereto confirming (A) the Commencement Date and the expiration date of the
initial Term, (B) that Tenant has accepted the Premises, and (C) that Landlord
has performed all of its obligations with respect to the Premises (except for
punch-list items specified in such letter that are the responsibility of
Landlord pursuant to the express terms and conditions of this Lease); however,
the failure of the parties to execute such letter shall not defer the
Commencement Date or otherwise invalidate this Lease. Entry into the Premises by
any Tenant Party prior to the Commencement Date shall be subject to all of the
provisions of this Lease excepting only those requiring the payment of Basic
Rent and Additional Rent and before Tenant may occupy the Premises to conduct
business therein, Tenant shall, at its expense, obtain and deliver to Landlord a
certificate of occupancy from the appropriate governmental authority for the
Premises.

 

  1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

4. Rent.

4.1 Payment. Tenant shall timely pay to Landlord Rent, without notice, demand,
deduction or set off (except as otherwise expressly provided herein), by good
and sufficient check drawn on a national banking association, or, at Tenant’s
election, by electronic or wire transfer, at Landlord’s address provided for in
this Lease or such other address as may be specified in writing by Landlord, and
shall be accompanied by all applicable state and local sales or use taxes;
provided, that following any Event of Default, Landlord shall be permitted to
require alternative methods of payment, in Landlord’s sole discretion. The
obligations of Tenant to pay Rent to Landlord and the obligations of Landlord
under this Lease are independent obligations. Basic Rent, adjusted as herein
provided, shall be payable monthly in advance. The first monthly installment of
Basic Rent (with respect to the first full calendar month of the Term for which
Basic Rent is due and payable without abatement) is due upon execution of this
Lease by Tenant; thereafter, Basic Rent shall be payable on the first day of
each calendar month. The monthly Basic Rent for any partial month at the
beginning of the Term shall equal the product of 1/365 of the annual Basic Rent
in effect during the partial month and the number of days in the partial month,
and such Basic Rent payment is due upon execution of this Lease by Tenant;
however, if the Commencement Date is not a fixed date that is ascertainable as
of the Lease Date, then such Basic Rent payment for any fractional calendar
month at the beginning of the Term shall be due by Tenant on the Commencement
Date. Payments of Basic Rent for any fractional calendar month at the end of the
Term shall be similarly prorated. Tenant shall pay to Landlord monthly
installments of Additional Rent and any parking rent payable pursuant to Exhibit
G in advance on the first day of each calendar month and otherwise on the same
terms and conditions described above with respect to Basic Rent. Unless a
shorter time period is specified in this Lease, all payments of miscellaneous
Rent charges hereunder (that is, all Rent other than Basic Rent and Additional
Rent) shall be due and payable within 30 days following Landlord’s delivery to
Tenant of an invoice therefor.

4.2 Additional Rent.

4.2.1 Operating Costs. Tenant shall pay to Landlord Tenant’s Proportionate Share
of Operating Costs. Landlord may make a good faith estimate of Operating Costs
to be due by Tenant for any calendar year or part thereof during the Term.
During each calendar year or partial calendar year of the Term after the Base
Year, Tenant shall pay to Landlord, in advance on the first day of each calendar
month, an amount equal to Tenant’s estimated Operating Costs for such calendar
year or part thereof divided by the number of months therein. From time to time,
Landlord may estimate and re-estimate the Operating Costs to be due by Tenant
and deliver a copy of the estimate or re-estimate to Tenant. Thereafter, the
monthly installments of Operating Costs payable by Tenant shall be appropriately
adjusted in accordance with the estimations so that, by the end of the calendar
year in question, Tenant shall have paid all of the Operating Costs as estimated
by Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Operating Costs are available for each
calendar year.

4.2.2 Operating Costs Defined. The term “Operating Costs” means all costs,
expenses, disbursements, and amounts of every kind and nature (subject to the
limitations set forth below) that Landlord pays or accrues in connection with
the ownership, management, operation, maintenance, security, repair,
replacement, renovation, restoration or operation of the Building, the Project,
or any portion thereof, or performing Landlord’s obligations under this Lease,
in each case, determined in accordance with sound accounting principles
consistently applied, including the following costs: (a) wages and salaries of
all on-site employees at or below the grade of general manager engaged in the
operation, maintenance or security of the Project (together with Landlord’s
reasonable allocation of expenses of off-site employees at or below the grade of
general manager who perform a portion of their services in connection with the
operation, maintenance or security of the Project including accounting
personnel), including taxes, insurance and benefits relating thereto; (b) all
supplies, materials and computer software licenses used in the operation,
maintenance, repair, replacement, and security of the Project; (c) costs for
improvements made to the Project which, although capital in nature, are expected
to reduce the normal operating costs (including all utility costs) of the
Project, as amortized using an interest rate equal to the Prime Rate plus two
percent (2.00%) per annum over the time period reasonably estimated by Landlord
to recover the costs thereof taking into consideration the anticipated cost
savings, as determined by Landlord using its good faith, commercially reasonable
judgment, as well as capital improvements made in order to comply with any Law
hereafter promulgated by any governmental authority, or any amendment to or any
interpretation hereafter rendered

 

  2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

with respect to any existing Law that have the effect of changing the legal
requirements applicable to the Project from those currently in effect, or that
relate to the safety or security of the Project, to maintain the Project in good
order or condition, in each case amortized using an interest rate equal to the
Prime Rate plus two percent (2.00%) per annum over the lesser of seven years or
the useful economic life of such improvements as determined by Landlord in its
reasonable discretion, or to repair, maintain and replace any equipment in the
amenities, the cost of which shall be included in Operating Costs the year in
which such costs are incurred; (d) cost of all utilities, other than the cost of
any metered or submetered utilities paid separately by other tenants;
(e) insurance expenses, including the cost of any deductibles; (f) repairs,
replacements, and general maintenance of the Project; (g) fair market rental and
other costs with respect to the management office, and any amenities such as any
common use fitness facility and/or conference center for the Project; and
(h) service, maintenance and management contracts and fees (payable to Landlord,
Landlord’s Affiliate or a third-party management company; provided that any
costs paid to Landlord or Landlord’s Affiliate for management services shall
exclude amounts paid in excess of the competitive rates for management services
of comparable quality rendered by persons or entities of similar skill,
competence and experience) for the operation, maintenance, management, repair,
replacement, or security of the Project (including alarm service, window
cleaning, janitorial, security, landscape maintenance and elevator maintenance).
The property management fee will be calculated assuming that all leasable space
in the Project is leased to tenants paying full fair market value rent, as
reasonably determined by Landlord (as contrasted with paying free rent, half
rent and the like) without abatement, and will not exceed the greater of
(i) five percent (5.00%) of gross revenues for the Project, as reasonably
determined by Landlord, or (ii) $5,000.00 per month. Landlord shall have the
right to allocate costs among different uses of space in the Project if Landlord
reasonably determines the costs for operating, maintaining and repairing such
different spaces differ from other spaces within the Project. If the Building is
part of a multi-building complex (a “related complex”), Taxes and Operating
Costs for the related complex may be prorated among the Building and the other
buildings at the related complex, as reasonably determined by Landlord.

Operating Costs shall not include costs for (1) capital improvements made to the
Project, other than capital improvements described in Section 4.2.2(c) and
except for items which are generally considered maintenance and repair items,
such as painting and wall covering of common areas, replacement of carpet or
other floor coverings in elevator lobbies and common areas, and the like;
(2) repair, replacements and general maintenance paid by proceeds of insurance
or by Tenant or other third parties; (3) interest, amortization or other
payments on loans to Landlord; (4) depreciation; (5) leasing commissions;
(6) legal expenses for services, other than those that benefit the Project
tenants generally (e.g., negotiation of vendor contracts); (7) renovating or
otherwise improving space for specific occupants of the Project or vacant
leasable space in the Project, other than costs for repairs, maintenance and
compliance with Laws provided or made available to the Project tenants
generally; (8) Taxes; and (9) federal income taxes imposed on or measured by the
income of Landlord from the operation of the Project.

4.2.3 Taxes; Taxes Defined. Tenant shall also pay Tenant’s Proportionate Share
of Taxes. Tenant shall pay Tenant’s Proportionate Share of Taxes in the same
manner as provided above for Tenant’s Proportionate Share of Operating Costs.
“Taxes” means taxes, assessments, and governmental charges or fees whether
federal, state, county or municipal, and whether they be by taxing districts or
authorities presently taxing or by others, subsequently created or otherwise,
and any other taxes and assessments (including non-governmental assessments and
charges [including assessments and charges from any applicable property owner’s
association] under any restrictive covenant, declaration of covenants,
restrictions and easements or other private agreement that are not treated as
part of Operating Costs) now or hereafter attributable to the Project (or its
operation), excluding, however, penalties and interest thereon and federal and
state taxes on income. However, if the present method of taxation changes so
that in lieu of or in addition to the whole or any part of any Taxes, there is
levied on Landlord a tax directly on the rents or revenues received therefrom or
a franchise tax, margin tax, assessment, or charge based, in whole or in part,
upon such rents or revenues for the Project, then all such taxes, assessments,
or charges, or the part thereof so based, shall be deemed to be included within
the term “Taxes” for purposes hereof. Notwithstanding anything to the contrary
herein, Taxes shall include the Texas margin tax and/or any other business tax
imposed under Texas Tax Code Chapter 171 and/or any successor statutory
provision. Taxes shall include the costs of consultants retained in an effort to
lower taxes and all costs incurred in disputing any taxes or in seeking to lower
the tax valuation of the Project. For property tax purposes, Tenant waives all
rights to

 

  3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

protest or appeal the appraised value of the Premises, as well as the Project,
and all rights to receive notices of reappraisement as set forth in Sections
41.413 and 42.015 of the Texas Tax Code. Tenant shall have the right to request
Landlord, by written notice to Landlord given not less than sixty (60) days
before the last date for filing any necessary protest or petition or taking any
other necessary action, to initiate and prosecute any proceeding for the purpose
of reducing the assessed valuation of the Project for tax purposes if the
appraised value of the Project increases by more than ten percent (10.00%) over
the previous year’s appraised value; provided, however, that if Landlord
reasonably determines that such protest may have adverse consequences, Landlord
may elect not to pursue such protest. From time to time during any calendar
year, Landlord may estimate or re-estimate the Taxes to be due by Tenant for
that calendar year and deliver a copy of the estimate or re-estimate to Tenant.
Thereafter, the monthly installments of Taxes payable by Tenant shall be
appropriately adjusted in accordance with the estimations.

4.2.4 Reconciliation Statement. By April 30 of each calendar year, or as soon
thereafter as practicable, Landlord shall furnish to Tenant a statement of
Operating Costs for the previous year, adjusted as provided in Section 4.2.5,
and of the Taxes for the previous year (the “Reconciliation Statement”). If
Tenant’s estimated payments of Operating Costs or Taxes under this Section 4.2
for the year covered by the Reconciliation Statement exceed Tenant’s
Proportionate Share of such items as indicated in the Reconciliation Statement,
then Landlord shall credit or reimburse Tenant for such excess within 30 days
after Landlord furnishes the Reconciliation Statement to Tenant; likewise, if
Tenant’s estimated payments of Operating Costs or Taxes under this Section 4.2
for such year are less than Tenant’s Proportionate Share of such items as
indicated in the Reconciliation Statement, then Tenant shall pay Landlord such
deficiency within 30 days of invoice from Landlord.

4.2.5 Gross Up. With respect to any calendar year or partial calendar year in
which the Project is not occupied to the extent of 100% of the rentable area
thereof, or Landlord is not supplying comparable services to 100% of the
rentable area thereof, the Operating Costs for such period which vary with the
occupancy of the Project or level of service shall, for the purposes hereof, be
increased to the amount which would have been incurred had the Project been
occupied to the extent of 100% of the rentable area thereof and Landlord had
been supplying comparable services to 100% of the rentable area thereof, and,
for the purpose of calculating the property management fee, assuming that all
leasable space is leased to tenants paying fair market value rent (as contrasted
with paying free rent, half rent and the like).

4.2.6 Operating Costs Cap. For purposes of calculating Operating Costs under
Section 4.2, the maximum increase in the amount of Controllable Operating Costs
(defined below) that may be included in calculating such Operating Costs for
each calendar year after the Cap Base Year (defined below) shall be limited to
5% per calendar year on a cumulative, compounded basis; for example, the maximum
amount of Controllable Operating Costs that may be included in the calculation
of such Operating Costs for each calendar year after the Cap Base Year shall
equal the product of the Cap Base Year Controllable Operating Costs and the
following percentages for the following calendar years: 105% for the first
calendar year following the Cap Base Year; 110.25% for the second calendar year
following the Cap Base Year; 115.76% for the third calendar year following the
Cap Base Year; 121.55% for the fourth calendar year following the Cap Base Year;
etc. However, any increases in Operating Costs not recovered by Landlord due to
the foregoing limitation shall be carried forward into succeeding calendar years
during the Term (subject to the foregoing limitation) to the extent necessary
until fully recouped by Landlord. “Cap Base Year” means the first full calendar
year following the Commencement Date; however, Controllable Operating Costs for
the Cap Base Year only shall be increased to reflect Landlord’s commercially
reasonable estimate of the maintenance and repair costs that would have been
incurred in the absence of any warranties and adjusted to the amount that would
have been incurred had the Project been fully occupied, and Landlord had been
supplying services to the entirety of the Project, for the duration of such Cap
Base Year. “Controllable Operating Costs” means all Operating Costs which are
within the reasonable control of Landlord; thus, excluding taxes, insurance,
utilities, snow removal costs and other weather-related costs (including
landscape maintenance costs, such as those resulting from infestation, storms,
drought and other severe weather), costs incurred to comply with governmental
requirements, increased costs due to union or other collective bargaining
negotiations, costs resulting from acts of force majeure, amortized costs of
capital expenditures, and other costs beyond the reasonable control of Landlord.

 

  4  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

4.2.7 Tenant’s Inspection Right. Provided no Event of Default then exists, after
receiving an annual Reconciliation Statement and giving Landlord 30 days’ prior
written notice thereof, Tenant may inspect or audit Landlord’s records relating
to Additional Rent for the period of time covered by such Reconciliation
Statement in accordance with the following provisions. If Tenant fails to object
to the calculation of Additional Rent on an annual Reconciliation Statement
within 60 days after the statement has been delivered to Tenant, or if Tenant
fails to conclude its audit or inspection within 120 days after the statement
has been delivered to Tenant, then Tenant shall have waived its right to object
to the calculation of Additional Rent for the year in question and the
calculation of Additional Rent set forth on such statement shall be final.
Tenant’s audit or inspection shall be conducted where Landlord maintains its
books and records, shall not unreasonably interfere with the conduct of
Landlord’s business, and shall be conducted only during business hours
reasonably designated by Landlord. Tenant shall pay the cost of such audit or
inspection unless the total Additional Rent for the period in question is
determined to be overstated by more than 5% in the aggregate, and, as a result
thereof, Tenant paid to Landlord more than the actual Additional Rent due for
such period, in which case Landlord shall pay the audit cost (not to exceed
$2,500). Tenant may not conduct an inspection or have an audit performed more
than once during any calendar year. Tenant or the accounting firm conducting
such audit shall, at no charge to Landlord, submit its audit report in draft
form to Landlord for Landlord’s review and comment before the final approved
audit report is submitted to Landlord, and any reasonable comments by Landlord
shall be incorporated into the final audit report. If such inspection or audit
reveals that an error was made in the Additional Rent previously charged to
Tenant, then Landlord shall refund to Tenant any overpayment of any such costs,
or Tenant shall pay to Landlord any underpayment of any such costs, as the case
may be, within 30 days after notification thereof. Provided Landlord’s
accounting for Additional Rent is consistent with the terms of this Lease,
Landlord’s good faith judgment regarding the proper interpretation of this Lease
and the proper accounting for Additional Rent shall be binding on Tenant in
connection with any such audit or inspection. Tenant shall maintain the results
of each such audit or inspection confidential and shall not be permitted to use
any third party to perform such audit or inspection, other than an independent
firm of certified public accountants (a) reasonably acceptable to Landlord (and
any member of the “Big Four” accounting firms shall be deemed acceptable to
Landlord), (b) which is not compensated on a contingency fee basis or in any
other manner which is dependent upon the results of such audit or inspection
(and Tenant shall deliver the fee agreement or other similar evidence of such
fee arrangement to Landlord upon request), and (c) which agrees with Landlord in
writing to maintain the results of such audit or inspection confidential.
Notwithstanding the foregoing, Tenant shall have no right to conduct an audit if
Landlord furnishes to Tenant an audit report for the period of time in question
prepared by an independent certified public accounting firm of recognized
national standing (whether originally prepared for Landlord or another party).
Nothing in this Section 4.2.7 shall be construed to limit, suspend or abate
Tenant’s obligation to pay Rent when due, including Additional Rent. Tenant
hereby acknowledges that Tenant’s sole right to audit Landlord’s books and
records and to contest the amount of Additional Rent payable by Tenant shall be
as set forth in this Section 4.2.7, and Tenant hereby waives any and all other
rights pursuant to applicable law to audit such books and records and/or to
contest the amount of Additional Rent payable by Tenant. This provision shall
survive the expiration or earlier termination of the Lease.

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the lesser
of eight percent per annum or the maximum lawful rate of interest (such lesser
amount is referred to herein as the “Default Rate”); additionally, Landlord, in
addition to all other rights and remedies available to it, may charge Tenant a
late fee equal to the greater of (a) three percent (3.00%) of the delinquent
payment, and (b) $250, to reimburse Landlord for its cost and inconvenience
incurred as a consequence of Tenant’s delinquency. In no event, however, shall
the charges permitted under this Section 5 or elsewhere in this Lease, to the
extent they are considered to be interest under applicable Law, exceed the
maximum lawful commercial rate of interest. Notwithstanding the foregoing, the
late fee referenced above shall not be charged with respect to the first
occurrence (but not any subsequent occurrence) during any 12-calendar month
period that Tenant fails to make any payment of Additional Rent when due, until
ten (10) days after Landlord delivers written notice of such delinquency to
Tenant. Landlord and Tenant agree that the late fee referenced above represents
a fair and reasonable estimate of the costs Landlord will incur by reason of
Tenant’s delinquent payment.

6. Security Deposit. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord the Security Deposit, which shall be held by Landlord to
secure Tenant’s performance of its obligations under this Lease. The Security
Deposit is not an advance payment of Rent or a measure or limit of Landlord’s
damages

 

  5  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

upon an Event of Default (as defined herein). Landlord may, from time to time
following an Event of Default and without prejudice to any other remedy, use all
or a part of the Security Deposit to perform any obligation Tenant fails to
perform hereunder. Following any such application of the Security Deposit,
Tenant shall pay to Landlord on demand the amount so applied in order to restore
the Security Deposit to its original amount. Provided that Tenant has performed
all of its obligations hereunder, Landlord shall, within 60 days after the
expiration of the Term and Tenant’s surrender of the Premises in compliance with
the provisions of this Lease, return to Tenant the portion of the Security
Deposit which was not applied to satisfy Tenant’s obligations. Notwithstanding
the preceding sentence and to the extent permitted by applicable Law, Landlord
may retain the Security Deposit until such time after the expiration of the Term
that Landlord is able to reconcile and confirm all amounts payable by Tenant
under this Lease have been paid in full by Tenant (e.g., Landlord cannot
reconcile and confirm Tenant has paid Tenant’s Proportionate Share of Taxes for
the calendar year in which the Term expires if Landlord has not received a Tax
bill from all applicable taxing authorities at the time of such expiration). The
Security Deposit may be commingled with other funds, and no interest shall be
paid thereon. If Landlord transfers its interest in the Premises and the
transferee assumes Landlord’s obligations under this Lease, then Landlord shall,
in Landlord’s sole discretion, either assign any unused balance of the Security
Deposit to the transferee or provide a credit to the Transferee in an amount
equal to any unused balance of the Security Deposit, whereupon Landlord shall
have no further liability for the return of the Security Deposit. The rights and
obligations of Landlord and Tenant under this Section 6 are subject to any other
requirements and conditions imposed by Laws applicable to the Security Deposit.

7. Landlord’s Obligations.

7.1 Services. Landlord shall use commercially reasonable efforts to furnish to
Tenant: (a) water at those points of supply provided for general use of tenants
of the Building; (b) the equipment to provide heated and refrigerated air
conditioning (“HVAC”) as appropriate, at such temperatures and in such amounts
as are standard for comparable buildings with comparable densities and heat
loads in the vicinity of the Building (not to exceed the current HVAC system’s
capacity existing as of the Lease Date); (c) janitorial service to the Premises
five days per week, other than holidays, for Building-standard installations and
such window washing as may from time to time be reasonably required;
(d) elevators for ingress and egress to the floor on which the Premises are
located, in common with other tenants, provided that Landlord may reasonably
limit the number of operating elevators during non-business hours and holidays;
(e) replacement of Building-standard light bulbs and fluorescent tubes, provided
that Landlord’s standard charge for such bulbs and tubes shall be paid by
Tenant; and (f) electrical current during normal business hours for electrical
energy consumption that does not exceed normal office usage. If Tenant desires
janitorial service at other than normal service times, or HVAC service at other
than Building Hours, then such services shall be supplied to Tenant upon the
written request (or such other means as may be requested by Landlord, including,
if applicable, request through an internet portal system) by Tenant delivered to
Landlord through the Building’s work order system before 1:00 p.m. on the
business day preceding such extra usage, and Tenant shall pay to Landlord its
then standard cost of such services (which shall not be included in Tenant’s
Proportionate Share of Operating Costs) within 30 days after Landlord has
delivered to Tenant an invoice therefor. However, with respect to HVAC services
on Saturdays, in order to conserve energy and reduce Operating Costs, Tenant
shall notify Landlord whether Tenant desires HVAC services to the Premises on
Saturdays by 3:00 p.m. on the immediately preceding business day. If Tenant so
notifies Landlord that Tenant desires such HVAC services on Saturday, Landlord
shall provide such HVAC service during the Building’s standard hours on Saturday
(as described above) at no additional separate charge to Tenant. If Tenant
desires HVAC services on Saturdays in excess of the Building’s standard hours on
Saturdays, then Landlord shall provide such services subject to the additional
HVAC charges for such additional hours in excess of the Building’s standard
hours. Tenant acknowledges that the cost components for providing after-hours
HVAC service to the Premises are not separately metered; accordingly, Landlord’s
determination of after-hours HVAC charges is an estimate of the costs incurred
by Landlord in providing such after-hours HVAC service to Tenant. The costs
charged to Tenant for such after-hours service shall include Landlord’s
reasonable allocation of the costs for electricity, water, sewage, water
treatment, labor, metering, filtering, equipment depreciation, wear and tear and
maintenance to provide such service. Landlord’s reasonable estimate of 2020
after-hours charges for HVAC is $75.00 per hour per floor of the Building (with
a two-hour minimum), plus any applicable sales or other taxes; however, Landlord
and Tenant agree that such figure shall not be interpreted as the maximum amount
which may be charged to Tenant for such services.

 

  6  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

7.2 Excess Utility Use. Landlord shall not be required to furnish electrical
power for equipment that requires more than 110 volts or other equipment whose
electrical energy consumption exceeds normal office usage. If Tenant’s
requirements for or consumption of electricity exceed the electricity to be
provided by Landlord as described in Section 7.1, Landlord shall, at Tenant’s
expense, make reasonable efforts to supply such service through the
then-existing feeders and risers serving the Building and the Premises, provided
the additional use of such feeders and risers caused by Tenant’s excess
electrical requirements do not adversely affect Landlord’s ability to provide
reasonable electrical service to the balance of the Building (as determined by
Landlord in the exercise of its reasonable discretion); and Tenant shall pay to
Landlord the cost of such service within 30 days after Landlord has delivered to
Tenant an invoice therefor. Landlord may determine the amount of such utility
consumption by any verifiable method, including installation of a separate meter
or monitor in the Premises installed, maintained, and read by Landlord, at
Tenant’s expense. Tenant shall not install any electrical equipment requiring
special wiring or requiring electricity in excess of 110 volts unless approved
in advance by Landlord, which approval shall not be unreasonably withheld.
Tenant shall not install any electrical equipment requiring electricity in
excess of the pro rata capacity available to the Premises as of the Lease Date
unless approved in advance by Landlord, which approval may be withheld in
Landlord’s sole discretion. The use of electricity in the Premises shall not
exceed the capacity of existing feeders and risers to or wiring in the Premises.
Any risers or wiring required to meet Tenant’s excess electrical requirements
shall, upon Tenant’s written request, be installed by Landlord, at Tenant’s
cost, if, in Landlord’s judgment, the same are necessary and shall not cause
permanent damage to the Building or the Premises, cause or create a dangerous or
hazardous condition, entail excessive or unreasonable alterations, repairs, or
expenses, adversely affect Landlord’s ability to provide reasonable service to
the balance of the Building, or interfere with or disturb other tenants of the
Building. If Tenant (a) uses machines or equipment in the Premises or
(b) operates within the Premises or any portion thereof (e.g., training rooms,
conference rooms, computer rooms, server rooms, etc.) at a density, either of
which (1) affects the temperature otherwise maintained by the air conditioning
system or (2) otherwise overloads any utility, Landlord may install supplemental
air conditioning units or other supplemental equipment in the Premises (and any
necessary electrical submetering equipment and wiring), and the cost thereof,
including the cost of design, installation, operation, use, and maintenance, in
each case plus an administrative fee of 10% of such cost, shall be paid by
Tenant to Landlord within 30 days after Landlord has delivered to Tenant an
invoice therefor.

7.3 Restoration of Services; Abatement. Landlord shall use reasonable efforts to
restore any service required of it under Section 7.1 that becomes unavailable;
however, such unavailability shall not render Landlord liable for any damages
caused thereby, be a constructive eviction of Tenant, constitute a breach of any
implied warranty, or, except as provided in the next sentence, entitle Tenant to
any abatement of Tenant’s obligations hereunder. If, however, Tenant is
prevented from using, and does not use, the Premises because of the
unavailability of any such service for a period of 10 consecutive business days
following Landlord’s receipt from Tenant of a written notice regarding such
unavailability, the restoration of which is within Landlord’s reasonable
control, and such unavailability was not caused by a Tenant Party, a
governmental directive, or the failure of public utilities to furnish necessary
services, then Tenant shall, as its exclusive remedies: (i) be entitled to a
reasonable abatement of Basic Rent and Additional Rent for each consecutive day
(after such 10-day period) that Tenant is so prevented from using the Premises;
and (ii) if such unavailability of services is caused by a willful refusal of
Landlord to provide such services, be entitled to seek specific performance of
Landlord’s restoration obligations under this Section 7.3.

7.4 Repair and Maintenance by Landlord. Landlord shall maintain and repair the
common areas of the Project, Building’s Structure, the core portions of the
Building’s Systems, the parking areas and other exterior areas of the Project,
including driveways, alleys, landscape and grounds of the Project and utility
lines in a good condition, consistent with the operation of similar class office
buildings in the market in which the Project is located, including maintenance,
repair and replacement of the exterior of the Project (including painting),
landscaping, sprinkler systems and any items normally associated with the
foregoing. All costs in performing the work described in this Section shall be
included in Operating Costs except to the extent excluded by Section 4.2. In no
event shall Landlord be responsible for alterations to the Building’s Structure
required by applicable Law because of Tenant’s use of the Premises or
alterations or improvements to the Premises made by or for a Tenant Party (which
alterations shall be made by Landlord at Tenant’s sole cost and expense and on
the same terms and conditions as Landlord performed repairs as described in
Section 8.2 below). Notwithstanding anything to the contrary contained herein,
Landlord shall, in its commercially-reasonable discretion, determine whether,
and to the extent, repairs or replacements are the appropriate remedial action.

7.5 Access. Subject to the Building rules and regulations attached as Exhibit C
hereto and the other provisions of this Lease (including Section 9 hereof),
Tenant will be provided access to the Premises 24 hours per day, seven days per
week.

 

  7  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

8. Improvements; Alterations; Repairs; Maintenance.

8.1 Improvements; Alterations. Improvements to the Premises shall be installed
at Tenant’s expense only in accordance with plans and specifications which have
been previously submitted to and approved in writing by Landlord, which approval
shall be governed by the provisions set forth in this Section 8.1. No
alterations or physical additions in or to the Premises (including the
installation of systems furniture or other equipment or personal property that
affects or otherwise connects to the Building’s Systems) may be made without
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed; however, Landlord may withhold its consent in its sole discretion to
any alteration or addition that would (a) adversely affect (which determination
shall be made by Landlord in its commercially reasonable discretion) the
Building’s Structure or the Building’s Systems (including the Project’s
restrooms or mechanical rooms), or (b) affect (which determination shall be made
by Landlord in its sole and absolute discretion) the (1) exterior appearance of
the Project, (2) appearance of the Project’s common areas or elevator lobby
areas, (3) quiet enjoyment of other tenants or occupants of the Project, or
(4) provision of services to other occupants of the Project. In no event may any
Tenant Party install any power or data poles or other vertical drop poles in the
Premises. To the extent that Landlord grants Tenant the right to use areas
within the Project, whether pursuant to the terms of this Lease or through plans
and specifications subsequently approved by Landlord (and without implying that
Landlord shall grant any such approvals), (A) in no event may Tenant use more
than its Proportionate Share of the areas within the Building or utility or
systems capacity made available by Landlord for general tenant usage for
Tenant’s installations and operations in the Premises (including chilled water,
electricity and other Building’s Systems, telecommunications room space,
electrical room space, plenum space and riser space), and (B) Tenant shall
comply with the provisions of this Section with respect to all such items,
including Tenant’s Off- Premises Equipment. Tenant shall not paint or install
decorations, signs, window or door lettering, or advertising media of any type
visible from the exterior of the Premises without the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole and absolute
discretion. Notwithstanding the foregoing, Tenant shall not be required to
obtain Landlord’s consent for repainting, recarpeting, or other alterations,
tenant improvements, or physical additions to the Premises which are exclusively
interior, non-structural and cosmetic in nature, in each case provided that
(i) the installation thereof does not require the issuance of any building
permit or other governmental approval, or involve any core drilling or the
configuration or location of any exterior or interior walls (other than the
configuration or location of temporary interior modular office walls displayed
for purposes of sale [“Temporary Walls”]) of the Building, and (ii) such
alterations, additions and improvements will not affect (a) the Building’s
Structure or the Building’s Systems, (b) the provision of services to other
Building tenants, or (c) the appearance of the Building’s common areas (except
for Tenant’s installation of Temporary Walls, provided, however, that if
Landlord has any objection to the location of any Temporary Walls, Landlord may
notify Tenant of such objection, Tenant shall promptly remove such Temporary
Walls, and Tenant may relocate such Temporary Walls to another location on the
Premises acceptable to Landlord in its reasonable discretion) or the exterior of
the Building. All water heaters in the Premises must be tankless and must
include automatic shut-off valves and water sensors. All alterations, additions,
and improvements shall be constructed, maintained, and used by Tenant, at its
risk and expense, in accordance with all Laws; Landlord’s consent to or approval
of any alterations, additions or improvements (or the plans therefor) shall not
constitute a representation or warranty by Landlord, nor Landlord’s acceptance,
that the same comply with sound architectural and/or engineering practices or
with all applicable Laws, and Tenant shall be solely responsible for ensuring
all such compliance. Landlord and Tenant hereby acknowledge and agree that all
alterations, improvements, fixtures, equipment and/or appurtenances which may be
installed or placed in or about the Premises (excluding Tenant’s removable trade
fixtures, furniture or non-affixed office equipment), from time to time, shall
be at the sole cost of Tenant and shall be and become part of the Premises and
the property of Landlord (subject to the provisions of Section 21).

8.2 Repair and Maintenance by Tenant. Tenant shall maintain the Premises in a
clean, safe, and operable condition, and shall not permit or allow to remain any
waste or damage to any portion of the Premises. If the Premises include, now or
hereafter, one or more floors of the Building in their entirety, all corridors
and restroom facilities located on such full floor(s) shall be considered to be
a part of the Premises. Additionally, Tenant, at its sole expense, shall repair,
replace and maintain in good condition and in accordance with all Laws and the
equipment manufacturer’s suggested service programs, all portions of the
Premises (excluding the core portion of the Building’s Systems, which shall be
maintained by Landlord pursuant to Section 7.4) and Tenant’s Off-Premises
Equipment and all areas, improvements and systems exclusively serving the
Premises, including the branch lines of the plumbing, electrical and HVAC
systems, including all duct work, and Tenant shall utilize all of the foregoing
items in accordance with the applicable design specifications and capacities.
Notwithstanding any other provision in this Lease to the

 

  8  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

contrary, with respect to any portion of the Premises visible from any common
area inside or outside of the Building (the “Visible Premises”), Tenant shall
(a) maintain such Visible Premises, including the furniture, fixtures, equipment
and improvements located therein in a neat and first-class condition throughout
the Term and any extension thereof, (b) not use the Visible Premises for
storage, (c) complete within the Visible Premises any requested cleaning within
one business day after Landlord’s written request therefor, and (d) complete
within the Visible Premises any requested repairs, alterations or changes within
five business days after Landlord’s written request therefor. Tenant shall
repair or replace, subject to Landlord’s direction and supervision, any damage
to the Project caused by a Tenant Party. If (1) Tenant fails to commence to make
such repairs or replacements within 15 days after the occurrence of such damage
and thereafter diligently pursue the completion thereof (or, in the case of an
emergency, such shorter period of time as is reasonable given the
circumstances), or (2) notwithstanding such diligence, Tenant fails to complete
such repairs or replacements within 30 days after the occurrence of such damage
(or, in the case of an emergency, such shorter period of time as is reasonable
given the circumstances), then Landlord may make the same at Tenant’s cost. If
any such damage occurs outside of the Premises, or if such damage occurs inside
the Premises but affects the Building’s Systems and/or Building’s Structure or
any other area outside the Premises, then Landlord may elect to repair such
damage at Tenant’s expense, rather than having Tenant repair such damage. The
cost of all maintenance, repair or replacement work performed by Landlord under
this Section 8, in each case plus an administrative fee of 10% of such cost,
shall not be included in Operating Costs but instead shall be paid by Tenant to
Landlord within 30 days after Landlord has invoiced Tenant therefor.

8.3 Performance of Work. Except for the Work (which is governed by the attached
Work Letter), all work described in this Section 8 shall be performed only by
Landlord or by contractors and subcontractors approved in writing by Landlord
and only in accordance with plans and specifications approved by Landlord in
writing. If Landlord elects, in its sole discretion, to supervise any work
described in this Section 8, Tenant shall pay to Landlord a construction
management fee equal to 3% of the cost of such work. Tenant shall cause all
contractors and subcontractors to procure and maintain insurance coverage
listing the Landlord Insured Parties (defined below) as additional insureds
against such risks, in such amounts, and with such companies as Landlord may
reasonably require. Tenant shall provide Landlord with the identities, mailing
addresses and telephone numbers of all persons performing work in excess of
$50,000 or supplying materials in excess of $25,000 prior to beginning such
construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws. All such work shall be performed
in accordance with all Laws and in a good and workmanlike manner so as not to
damage the Building (including the Premises, the Building’s Structure and the
Building’s Systems) and shall use materials of a quality that is at least equal
to the quality designated by Landlord as the minimum standard for the Building,
and in such manner as to cause a minimum of disruption to the other occupants of
the Project and interference with other construction in progress and with the
transaction of business in the Project and the related complex. Landlord may
designate reasonable rules, regulations and procedures for the performance of
all such work in the Building (including insurance requirements for contractors)
and, to the extent reasonably necessary to avoid disruption to the occupants of
the Building, shall have the right to designate the time when such work may be
performed. All such work which may affect the Building’s Structure or the
Building’s Systems must be approved by the Project’s engineer of record, at
Tenant’s expense and, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work. All work affecting the roof of the Building must
be performed by Landlord’s roofing contractor and no such work will be permitted
if it would void or reduce or otherwise adversely affect the warranty on the
roof. Upon completion of any work described in this Section 8, Tenant shall
furnish Landlord with accurate reproducible “as-built” CADD files (or a
comparable format subject to Landlord’s prior written approval) of the
improvements as constructed.

8.4 Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s or
construction liens to be filed against the Premises or the Project in connection
therewith. Upon completion of any such work, Tenant shall deliver to Landlord
final unconditional lien waivers from all contractors, subcontractors and
materialmen who performed such work in excess of $5,000 in a form approved by
Landlord. If such a lien is filed, then Tenant shall, within thirty (30) days
after Landlord has delivered notice of the filing thereof to Tenant (or such
earlier time period as may be necessary to prevent the forfeiture of the
Premises, the Project or any interest of Landlord therein or the imposition of a
civil or criminal fine with respect thereto), either (a) pay the amount of the
lien and cause the lien to be released of record, or (b) diligently contest such
lien and deliver to Landlord a bond or other security reasonably satisfactory to
Landlord. If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within ten days after Landlord has invoiced
Tenant therefor. Landlord and Tenant acknowledge and agree that their

 

  9  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships) and that Tenant is not authorized to act as Landlord’s common law
agent or construction agent in connection with any work performed in the
Premises. Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the Lease Date until the end of
the Term, are hereby charged with notice that they look exclusively to Tenant to
obtain payment for same. Nothing herein shall be deemed a consent by Landlord to
any liens being placed upon the Premises, the Project or Landlord’s interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or materialman any right or interest in any funds
held by Landlord to reimburse Tenant for any portion of the cost of such work.
Tenant shall defend, indemnify and hold harmless Landlord and its agents and
representatives from and against all claims, demands, causes of action, suits,
judgments, damages and expenses (including attorneys’ fees) in any way arising
from or relating to the failure by any Tenant Party to pay for any work
performed, materials furnished, or obligations incurred by or at the request of
a Tenant Party. This indemnity provision shall survive termination or expiration
of this Lease.

9. Use. Tenant shall occupy and use the Premises only for the Permitted Use and
for no other use or purpose and shall comply with all Laws relating to the use,
condition, access to, and occupancy of the Premises and will not commit waste,
overload the Building’s Structure or the Building’s Systems or subject the
Premises to use that would damage the Premises. The population density within
all or any portion of the Premises shall at no time exceed one person for each
175 rentable square feet in the Premises; however, such population density may
from time to time exceed such number on a temporary basis for meetings,
conferences and other events of a temporary nature. Tenant shall not conduct
second or third shift operations within the Premises; however, Tenant may use
the Premises after Building Hours, so long as Tenant is not generally conducting
business from the Premises after Building Hours. Notwithstanding anything in
this Lease to the contrary, as between Landlord and Tenant, (a) Tenant shall
bear the risk of complying with Title III of the Americans With Disabilities Act
of 1990, any state laws governing handicapped access or architectural barriers,
and all rules, regulations, and guidelines promulgated under such laws, as
amended from time to time (the “Disabilities Acts”) in the Premises, and
(b) Landlord shall bear the risk of complying with the Disabilities Acts in the
common areas of the Building, including restrooms located in such common areas,
other than compliance that is necessitated by the use of the Premises for other
than the Permitted Use or as a result of any alterations or additions, including
any initial tenant improvement work (including the Work), made by or on behalf
of a Tenant Party (which risk and responsibility shall be borne by Tenant). The
Premises shall not be used for any use which is disreputable, creates
extraordinary fire hazards, or results in an increased rate of insurance on the
Project or its contents. Tenant shall not use any substantial portion of the
Premises for a “call center,” any other telemarketing use, any credit processing
use or any co-working use (i.e., a shared office environment for persons who are
self- employed or working for different employers). Tenant acknowledges and
agrees that Tenant’s use of the Premises shall not include, and neither the
Premises nor any portion of the Project shall be used for, the use, growing,
producing, processing, storing (short- or long-term), distributing,
transporting, or selling of cannabis, cannabis derivatives, or any cannabis
containing substances (collectively, “Cannabis”), or any uses related to the
same, nor shall Tenant permit, allow or suffer, any Tenant Party to bring any
Cannabis onto the Premises or any portion of the Project. Furthermore, the
Premises may not be used in any manner that would violate any exclusive use
covenant or use restriction then in effect for the benefit of any tenant or
occupant of the Project or violate any restrictive covenants or other covenants
and restrictions then affecting the Project. If, because of a Tenant Party’s
acts or omissions or because Tenant vacates the Premises, the rate of insurance
on the Building or its contents increases, then such acts or omissions shall be
an Event of Default, Tenant shall pay to Landlord the amount of such increase on
demand, and acceptance of such payment shall not waive any of Landlord’s other
rights. Tenant shall conduct its business and control each other Tenant Party so
as not to create any nuisance or unreasonably interfere with other tenants or
Landlord in its management of the Project.

10. Assignment and Subletting.

10.1 Transfers. Except as provided in Section 10.8 and Section 10.9, Tenant
shall not, without the prior written consent of Landlord, (a) assign, transfer,
or encumber this Lease or any estate or interest herein, whether directly or by
operation of law, (b) permit any other entity to become Tenant hereunder by
merger, consolidation, or other reorganization, (c) if Tenant is an entity other
than a corporation whose stock is publicly traded, permit the transfer of an
ownership interest in Tenant so as to result in a change in the current direct
or indirect

 

  10  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

control of Tenant, (d) sublet any portion of the Premises, (e) grant any
license, concession, or other right of occupancy of any portion of the Premises,
(f) permit the use of the Premises by any parties other than Tenant, or (g) sell
or otherwise transfer, in one or more transactions, a majority of Tenant’s
assets (any of the events listed in Section 10.1(a) through 10.1(g) being a
“Transfer”).

10.2 Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment of Tenant’s entire interest in this Lease or subletting of the
Premises, provided that the proposed transferee (a) is creditworthy, (b) will
use the Premises for the Permitted Use (thus, excluding, without limitation,
uses for credit processing, telemarketing, and co-working) and will not use the
Premises in any manner that would conflict with any exclusive use agreement or
other similar agreement entered into by Landlord with any other tenant of the
Project or any related complex, (c) will not use the Premises, Building or
Project in a manner that would materially increase Operating Costs or the
pedestrian or vehicular traffic to the Premises, Building or Project, (d) is not
a governmental or quasi-governmental entity, or subdivision or agency thereof,
or any other entity entitled to the defense of sovereign immunity, (e) is not
another occupant of the Project or any related complex or an Affiliate of such
occupant, (f) is not currently and has not in the past been involved in
litigation with Landlord or any of its Affiliates, (g) meets Landlord’s
reasonable standards for tenants of the Project and any related complex and is
otherwise compatible with the character of the occupancy of the Project and any
related complex, and (h) is not a person or entity with whom Landlord is then,
or has been within the nine-month period prior to the time Tenant seeks to enter
into such assignment or subletting, negotiating to lease space in the Project or
any related complex or any Affiliate of any such person or entity; otherwise,
Landlord may withhold its consent in its sole discretion. Additionally, Landlord
may withhold its consent in its sole discretion to any proposed Transfer if any
Event of Default by Tenant then exists. Any Transfer made while an Event of
Default exists hereunder, irrespective whether Landlord’s consent is required
hereunder with respect to the Transfer, shall be voidable by Landlord in
Landlord’s sole discretion. In agreeing to act reasonably, Landlord is agreeing
to act in a manner consistent with the standards followed by large institutional
owners of commercial real estate and Landlord is permitted to consider the
financial terms of the Transfer and the impact of the Transfer on Landlord’s own
leasing efforts and the value of the Project. Landlord may condition its consent
to a Transfer on an increase in the Security Deposit or receipt of a guaranty
from a suitable party. Landlord shall not be required to act reasonably in
considering any request to pledge or encumber this Lease or any interest
therein.

10.3 Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least 15 business days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed documentation,
and the following information about the proposed transferee: name and address of
the proposed transferee and any entities and persons who own, control or direct
the proposed transferee; reasonably satisfactory information about its business
and business history; its proposed use of the Premises; banking, financial, and
other credit information; and general references sufficient to enable Landlord
to determine the proposed transferee’s creditworthiness and character. Tenant
shall also reimburse Landlord immediately upon request for its reasonable
attorneys’ fees and other expenses incurred in connection with considering any
request for consent to a Transfer (whether or not consent is granted) and in
documenting (and negotiating the terms of) Landlord’s consent (which shall not
exceed $2,500 for consents to subleases provided Landlord’s standard consent to
sublease form is used without material modification or negotiation). If Landlord
does not consent to a Transfer, Tenant’s sole remedy against Landlord will be an
action for specific performance or declaratory relief, and Tenant may not
terminate this Lease or seek monetary damages.

10.4 Conditions to Consent. If Landlord consents to a proposed Transfer, then
the proposed transferee shall deliver to Landlord a written agreement on
Landlord’s consent form whereby it expressly assumes Tenant’s obligations
hereunder (among other terms and conditions reasonably required by Landlord in
connection with providing its consent); however, any transferee of less than all
of the space in the Premises shall be liable only for obligations under this
Lease that are properly allocable to the space subject to the Transfer for the
period of the Transfer. No Transfer shall release Tenant from its obligations
under this Lease, but rather Tenant and its transferee shall be jointly and
severally liable therefor. Landlord’s consent to any Transfer shall not waive
Landlord’s rights as to any subsequent Transfers and no subtenant of any portion
of the Premises shall be permitted to further sublease any portion of its
subleased space. If an Event of Default occurs while the Premises or any part
thereof are subject to a Transfer, then Landlord, in addition to its other
remedies, may collect directly from such transferee all rents becoming due to
Tenant and apply such rents against Rent. Tenant authorizes its transferees to
make payments of rent directly to Landlord upon receipt of notice from Landlord
to do so following the occurrence of an Event of Default hereunder. Tenant shall
pay for the cost of any demising walls or other improvements necessitated by a
proposed subletting or assignment.

 

  11  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

10.5 Attornment by Subtenants. Each sublease by Tenant hereunder shall be
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be (a) liable for any previous act or omission of Tenant under such
sublease, (b) subject to any counterclaim, offset or defense that such subtenant
might have against Tenant, (c) bound by any previous modification of such
sublease not approved by Landlord in writing or by any rent or additional rent
or advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment, (d) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement, or (e) obligated to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment. Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 10.5. The provisions of this
Section 10.5 shall be self-operative, and no further instrument shall be
required to give effect to this provision.

10.6 Cancellation. Landlord may, within 30 days after submission of Tenant’s
written request for Landlord’s consent to an assignment or to a subletting of
all or substantially all of the Premises (or a sublease of a portion of the
Premises which, when aggregated with other subleases then in effect, covers
fifty percent (50%) or more of the Premises), cancel this Lease as of the date
the proposed Transfer is to be effective and Tenant shall pay to Landlord all
Rent accrued through the cancellation date. Thereafter, Landlord may lease the
Premises to the prospective transferee (or to any other person) without
liability to Tenant. Notwithstanding the foregoing, (i) this Section 10.6 shall
not apply to Permitted Transfers and (ii) if Landlord provides written
notification to Tenant of its election to cancel this Lease as provided above,
Tenant may rescind its proposed assignment or subletting of the Premises by
notifying Landlord in writing within three business days following Landlord’s
written cancellation notice.

10.7 Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, the excess of (a) 50% of the compensation received by Tenant
for a Transfer less the actual out-of-pocket costs reasonably incurred by Tenant
with unaffiliated third parties (i.e., brokerage commissions and tenant finish
work) in connection with such Transfer (such costs shall be amortized on a
straight-line basis over the term of the Transfer in question) over (b) the Rent
allocable to the portion of the Premises covered thereby.

10.8 Permitted Transfers. Notwithstanding Section 10.1, Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:

10.8.1 an Affiliate of Tenant, but only so long as such transferee remains an
Affiliate of Tenant;

10.8.2 any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity in which or with which
Tenant, or its corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as (a) Tenant’s obligations
hereunder are assumed by the entity surviving such merger or created by such
consolidation; and (b) the proposed transferee satisfies the Tangible Net
Worth/Credit Threshold as of the effective date of the Permitted Transfer; or

10.8.3 any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets, so long as (a) Tenant’s obligations
hereunder are assumed by the entity acquiring such assets; and (b) the proposed
transferee satisfies the Tangible Net Worth/Credit Threshold as of the effective
date of the Permitted Transfer.

 

  12  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises or the Project or any
related complex, Landlord or other tenants of the Project or any related
complex. No later than ten days after the effective date of any Permitted
Transfer, Tenant agrees to furnish Landlord with (1) copies of the instrument
effecting any of the foregoing Transfers, (2) documentation establishing
Tenant’s satisfaction of the requirements set forth above applicable to any such
Transfer, and (3) evidence of insurance as required under this Lease with
respect to the Permitted Transferee. The occurrence of a Permitted Transfer
shall not waive Landlord’s rights as to any subsequent Transfers, and any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10. As used herein, the term “Tangible Net Worth/Credit Threshold”
shall mean the proposed Permitted Transferee has a Tangible Net Worth equal to
or greater than $10,000,000 as evidenced by financial statements reasonably
acceptable to Landlord. As used herein, “Tangible Net Worth” means the excess of
total assets over total liabilities, in each case as determined in accordance
with generally accepted accounting principles consistently applied (“GAAP”),
excluding, however, from the determination of total assets all assets which
would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises. The
right to Transfer to an Affiliate pursuant to Section 10.8.1 shall be subject to
the condition that such Permitted Transferee remains an Affiliate of Tenant and
that on or before such Transfer being effected both Tenant and such Permitted
Transferee must enter into an agreement with Landlord, in a form satisfactory to
Landlord, Tenant and such Permitted Transferee, each acting reasonably, that if
such Permitted Transferee ceases to be an Affiliate of Tenant, it shall so
notify Landlord in writing within ten days after such event and, upon the
written request of Landlord, transfer, assign, set over and/or re-assign this
Lease and its interest in the Premises, as applicable, to Tenant or, subject to
complying with this condition, another Affiliate of Tenant.

10.9. Permitted Occupants.

10.9.1 Notwithstanding anything in this Section 10 to the contrary, Tenant may
permit its subsidiaries, Affiliates, clients, contractors, customers, auditors,
strategic partners or other entities under common ownership (total or partial)
with Tenant or with whom Tenant has or is then establishing a bona fide business
relationship (each a “Permitted Occupant’”) to occupy and use up to 10% of the
Premises without the written consent of Landlord, subject to the following
conditions: (a) the Permitted Occupant is of character, is engaged in a
business, uses the Premises in keeping with Tenant and the Permitted Use, and
otherwise meets Landlord’s reasonable standards for tenants of the Building,
(b) the use of the Premises by the Permitted Occupant may not violate any other
agreements affecting the Premises, the Building, the Project, Landlord or other
tenants of the Building or Project, (c) the use and occupancy by the Permitted
Occupant is otherwise expressly subject to, and the Permitted Occupant must
comply with, all of the terms, covenants, conditions and obligations on Tenant’s
part to be observed and performed under this Lease as they relate to the space
being used and occupied by the Permitted Occupant (other than Tenant’s
obligation to pay Basic Rent or Additional Rent under this Lease), including the
requirement to obtain insurance in the requisite amounts and to indemnify,
defend and hold Landlord harmless for any Loss (defined below) or other
liabilities resulting from the use and operations contemplated by this
Section 10.9.1, (d) any violation of any provision of this Lease by the
Permitted Occupant shall be deemed to be a default by Tenant under such
provision, (e) the space occupied by the Permitted Occupant shall not be
separately demised from the Premises, (f) the Permitted Occupant shall have no
recourse against Landlord whatsoever on account of any failure by Landlord to
perform any of its obligations under this Lease or on account of any other
matter, (g) all notices required of Landlord under this Lease shall be forwarded
only to Tenant in accordance with the terms of this Lease and in no event shall
Landlord be required to send any notices to any Permitted Occupant, (h) in no
event shall any use or occupancy of any portion of the Premises by any Permitted
Occupant release or relieve Tenant from any of its obligations under this Lease,
(i) each such Permitted Occupant shall be deemed an invitee of Tenant, and
Tenant shall be fully and primarily liable for all acts and omissions of such
Permitted Occupant as fully and completely as if such Permitted Occupant was an
employee of Tenant, and (j) in no event shall the occupancy of any portion of
the Premises by any Permitted Occupant be deemed to create a landlord/tenant
relationship between Landlord and such Permitted Occupant or be deemed to vest
in

 

  13  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Permitted Occupant any right or interest in the Premises or this Lease, and, in
all instances, Tenant shall be considered the sole tenant under the Lease
notwithstanding the occupancy of any portion of the Premises by any Permitted
Occupant. Occupancy of the Premises by a Permitted Occupant shall not constitute
occupancy by Tenant for any purposes under this Lease.

10.9.2 Tenant shall provide to Landlord promptly after request a written list of
the names and contact information of all Permitted Occupants then being allowed
access to the Premises by Tenant.

10.9.3 Any equipment or other property of a Permitted Occupant in the Project
shall be subject to Section 16 (Personal Property Taxes), Section 20 (Landlord’s
Lien) and Section 21 (Surrender of Premises) of this Lease. However, nothing in
this Section 10.9.3 shall diminish Landlord’s rights elsewhere in this Lease or
imply that Landlord has any duties to any Permitted Occupant. Tenant
acknowledges that Landlord shall have no responsibility or liability for the
allocation or use of the Premises between Tenant and any Permitted Occupant. No
disputes among Tenant and any Permitted Occupant shall in any way affect the
obligations of Tenant hereunder.

11. Insurance; Waivers; Subrogation; Indemnity.

11.1 Tenant’s Insurance. Effective as of the earlier of (a) the date Tenant
enters or occupies the Premises, or (b) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:

11.1.1 commercial general liability insurance (including property damage, bodily
injury and personal injury coverage) in amounts of $1,000,000 per occurrence and
$2,000,000 in the annual aggregate on a per location basis in primary coverage,
with an additional $5,000,000 in umbrella coverage, insuring Tenant (and listing
the Landlord Insured Parties as additional insureds), against liability for
injury to or death of a person or persons or damage to property arising from the
use and occupancy of the Premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury, liability
under assumed contracts, and without implying any consent by Landlord to the
installation thereof, the installation, operation, maintenance, repair or
removal of Tenant’s Off-Premises Equipment (and if the use and occupancy of the
Premises include any activity or matter that is or may be excluded from coverage
under a commercial general liability policy [e.g., the sale, service,
distribution or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require);

11.1.2 cause of loss-special risk form (formerly “all-risk”) or its equivalent
insurance (including sprinkler leakage, theft, boiler and machinery, ordinance
and law, sewer back-up, pipe burst, wind driven rain, water leakage, flood,
earthquake, windstorm and collapse coverage) covering the full value of all
alterations and improvements and betterments in the Premises, listing Landlord
and Landlord’s Mortgagee as additional loss payees as their interests may
appear;

11.1.3 cause of loss-special risk form (formerly “all-risk”) or its equivalent
insurance covering the full value of all furniture, trade fixtures, equipment
and personal property (including property of Tenant or others) in the Premises
or otherwise placed in the Project by or on behalf of a Tenant Party (including
Tenant’s Off-Premises Equipment);

11.1.4 builder’s risk or property insurance during the course of construction
with an installation floater where applicable;

11.1.4 commercial auto liability insurance (if applicable) covering automobiles
owned, hired, non-owned or used by Tenant in carrying on its business with
limits not less than $1,000,000 combined single limit for each accident,
insuring Tenant (and listing the Landlord Insured Parties as additional
insureds);

 

  14  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

11.1.6 worker’s compensation insurance of $1,000,000 (or such larger amount as
required by applicable state law) and employer’s liability insurance with limits
of not less than $1,000,000 each accident, $1,000,000 disease policy limit, and
$1,000,000 disease each employee; and

11.1.7 business interruption and extra expense insurance in an amount typically
carried by prudent tenants engaged in similar operations, but in no event in an
amount less than twelve (12) months of Tenant’s income and expenses.

In addition, Tenant shall cause all vendors, architects and design
professionals, contractors and subcontractors to procure and maintain insurance
coverage (and listing the Landlord Insured Parties as additional insureds)
against such risks, in such amounts, as Landlord may reasonably require,
including insurance similar to insurance Tenant is obligated to maintain
pursuant to this Section 11.1.

As used in this Lease, “Landlord Insured Parties” means Landlord, Landlord’s
property management company, Landlord’s asset management company, as each of the
foregoing may be changed by Landlord from time to time, and their associated,
affiliated, and subsidiary companies, owners, directors, officers, managing
agents, and fiduciaries, as they exist, and Landlord’s Mortgagee, in each case
of whom Landlord shall have given notice to Tenant, and any other party that
Landlord may reasonably designate in writing from time to time. The additional
insureds will be entitled to the limits stated in this Lease, or the full limits
of the insurance policies maintained by Tenant, whichever are greater. Tenant’s
insurance shall be primary and non-contributory when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy. Tenant shall furnish to
Landlord certificates of such insurance and such other evidence satisfactory to
Landlord of the maintenance of all insurance coverages required hereunder at
least ten days prior to the earlier of the Commencement Date or the date Tenant
enters or occupies the Premises (in any event, within ten days of the effective
date of coverage), and at least 10 days prior to each renewal of said insurance,
and Tenant shall ensure that each of its policies requires the insurance company
to notify Landlord at least 30 days before cancellation or material change of
such policy, or if that is not possible, Tenant shall so notify Landlord in
writing at least 30 days before such cancellation or material change. All such
insurance policies shall be in form reasonably satisfactory to Landlord and
issued by companies with an A.M. Best rating of A/VIII or better, or a S&P
rating of A- or better. However, no review or approval of any insurance
certificate or policy by Landlord shall derogate from or diminish Landlord’s
rights or Tenant’s obligations hereunder. If Tenant fails to comply with the
foregoing insurance requirements or to deliver to Landlord the certificates or
evidence of coverage required herein, Landlord, in addition to any other remedy
available pursuant to this Lease or otherwise, may, but shall not be obligated
to, obtain such insurance and Tenant shall pay to Landlord on demand the premium
costs thereof, plus an administrative fee of 10% of such cost.

11.2 Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (a) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses,
and (b) commercial general liability insurance in an amount of not less than
$5,000,000. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary. The cost of all insurance
carried by Landlord with respect to the Project shall be included in Operating
Costs. The foregoing insurance policies and any other insurance carried by
Landlord shall be for the sole benefit of Landlord and under Landlord’s sole
control, and Tenant shall have no right or claim to any proceeds thereof or any
other rights thereunder. Any insurance required to be maintained by Landlord may
be taken out under a blanket insurance policy or policies covering other
buildings, property or insureds in addition to the Building and Landlord. In
such event, the costs of any such blanket insurance policy or policies shall be
reasonably allocated to the Project and the other properties covered by such
policy or policies as reasonably determined by Landlord and included as part of
Operating Costs. Notwithstanding anything in this Lease to the contrary,
Landlord’s indemnity obligations under this Lease shall be limited to the extent
any such claim is insured against under the terms of any insurance policy
maintained by Landlord (or is required to be maintained by Landlord under the
terms of this Lease).

11.3 No Subrogation; Waiver of Property Claims. Landlord and Tenant each waives
any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy of the types described in this
Section 11 that covers the Project, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or is

 

  15  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

required to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such Loss (defined below). Additionally,
Tenant waives any claim it may have against Landlord for any Loss to the extent
such Loss is caused by a terrorist act. Each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party. Notwithstanding
any provision in this Lease to the contrary, Landlord, its agents, employees and
contractors shall not be liable to Tenant or to any party claiming by, through
or under Tenant for (and Tenant hereby releases Landlord and its servants,
agents, contractors, employees and invitees from any claim or responsibility
for) any damage to or destruction, loss, or loss of use, or theft of any
property of any Tenant Party located in or about the Project or any related
complex, caused by casualty, theft, fire, third parties or any other matter or
cause, regardless of whether the negligence of any party caused such loss in
whole or in part. Tenant acknowledges that Landlord shall not carry insurance
on, and shall not be responsible for damage to, any property of any Tenant Party
located in or about the Project or any related complex.. Notwithstanding
anything to the contrary in this Lease, Landlord shall not be liable to Tenant,
and Tenant hereby waives and releases all claims against Landlord and its
representatives and agents, for any damages arising from any act, omission or
neglect of any other tenant in the Project or any related complex and in no
event shall Landlord or its representatives and agents be liable for any injury
or interruption to Tenant’s business or any loss of income therefrom under any
circumstances.

11.4 Indemnity. Subject to Section 11.3, Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including reasonable attorneys’ fees) arising from any injury to or
death of any person or the damage to or theft, destruction, loss, or loss of use
of, any property or inconvenience (a “Loss”) (a) occurring in or on the Project
(other than within the Premises) to the extent caused by the negligence or
willful misconduct of any Tenant Party, (b) occurring in the Premises, or
(c) arising out of the installation, operation, maintenance, repair or removal
of any property of any Tenant Party located in or about the Project, including
Tenant’s Off-Premises Equipment. It being agreed that clauses (b) and (c) of
this indemnity are intended to indemnify Landlord and its agents against the
consequences of their own negligence or fault, even when Landlord or its agents
are jointly, comparatively, contributively, or concurrently negligent with
Tenant, and even though any such claim, cause of action or suit is based upon or
alleged to be based upon the strict liability of Landlord or its agents;
however, such indemnity shall not apply to the sole or gross negligence or
willful misconduct of Landlord and its agents. Subject to Section 11.3, Landlord
shall defend, indemnify, and hold harmless Tenant and its agents from and
against all claims, demands, liabilities, causes of action, suits, judgments,
damages, and expenses (including reasonable attorneys’ fees) for any Loss
arising from any occurrence in or on the Building’s common areas to the extent
caused by the negligence or willful misconduct of Landlord or its agents. The
indemnities set forth in this Lease shall survive termination or expiration of
this Lease and shall not terminate or be waived, diminished or affected in any
manner by any abatement or apportionment of Rent under any provision of this
Lease. If any proceeding is filed for which indemnity is required hereunder, the
indemnifying party agrees, upon request therefor, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party.

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

12.1 Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a “Mortgage”), or any ground
lease, master lease, or primary lease (each, a “Primary Lease”), that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a “Landlord’s Mortgagee”). Any Landlord’s
Mortgagee may elect, at any time, unilaterally, to make this Lease superior to
its Mortgage, Primary Lease, or other interest in the Premises by so notifying
Tenant in writing. The provisions of this Section shall be self-operative and no
further instrument of subordination shall be required; however, in confirmation
of such subordination, Tenant shall execute and return to Landlord (or such
other party designated by Landlord), within ten days after written request
therefor, such documentation, in recordable form if required, as a Landlord’s
Mortgagee may reasonably request to evidence the subordination of this Lease to
such Landlord’s Mortgagee’s Mortgage or Primary Lease (including a
subordination, non-disturbance and attornment agreement) or, if the Landlord’s
Mortgagee so elects, the subordination of such Landlord’s Mortgagee’s Mortgage
or Primary Lease to this Lease.

 

  16  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

12.2 Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

12.3 Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.

12.4 Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (a) liable for any act or omission of any prior lessor (including
Landlord); (b) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (c) bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; (d) bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (e) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (f) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (1) are expressly
provided in this Lease, (2) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (3) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event. Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own fee simple title to the
Project. Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan. As used in this Section 12.4,
Landlord’s Mortgagee shall include any party succeeding to Landlord’s interest
in the Premises, whether by purchase, foreclosure, deed in lieu of foreclosure,
power of sale, termination of lease, or otherwise.

12.5 Subordination, Non-Disturbance and Attornment Agreement. Landlord shall
deliver to Tenant a Subordination Agreement executed by Landlord’s current
Landlord’s Mortgagee substantially in the form attached hereto as Exhibit K by
the Commencement Date, and Tenant shall promptly execute and deliver to Landlord
two (2) originals of such agreement. Landlord shall use reasonable efforts to
obtain a subordination, non-disturbance and attornment agreement from any future
Landlord’s Mortgagee in such Landlord’s Mortgagee’s standard form therefor with
such changes as Tenant and such Landlord’s Mortgagee may agree; however,
Landlord’s failure to obtain such agreement shall not constitute a default by
Landlord hereunder or in any manner affect Tenant’s obligations and liabilities
under this Lease or prohibit the mortgaging of the Building; and further
provided that to the extent such subordination, non-disturbance and attornment
agreement has been requested by Tenant, any costs in excess of $2,500 associated
with obtaining such agreement shall be paid by Tenant within 15 days after
Landlord’s written request therefor. As used in this Section 12.5, “reasonable
efforts” shall not be deemed to include the incurrence by Landlord of any
additional expense (unless Tenant agrees in writing to reimburse Landlord for
all such expenses) or liabilities or obligations with respect to the existing
mortgage or Landlord’s Mortgagee.

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Project which are attached hereto as Exhibit C. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Project and related facilities, provided that such changes are generally
applicable to all tenants of the Project whose leases require such compliance,
will not unreasonably interfere with Tenant’s use of the Premises and are
enforced by Landlord in a non-discriminatory manner among all tenants whose
leases require such compliance. Tenant shall be responsible for the compliance
or noncompliance with such rules and regulations by each Tenant Party.

 

  17  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

14. Condemnation.

14.1 Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

14.2 Partial Taking—Tenant’s Rights. If any part of the Building becomes subject
to a Taking and such Taking will prevent Tenant from conducting on a permanent
basis its business in the Premises in a manner reasonably comparable to that
conducted immediately before such Taking, then Tenant may terminate this Lease
as of the date of such Taking by giving written notice to Landlord within 30
days after the Taking, and Basic Rent and Additional Rent shall be apportioned
as of the date of such Taking. If Tenant does not terminate this Lease, then
Basic Rent and Additional Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by the Taking.

14.4 Partial Taking—Landlord’s Rights. If any material portion, but less than
all, of the Building or Project becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within 30 days after such Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking. If Landlord
does not so terminate this Lease, then this Lease will continue, but if any
portion of the Premises has been taken, Basic Rent and Additional Rent shall
abate as provided in the last sentence of Section 14.2.

14.5 Award. If any Taking occurs, then Landlord shall receive the entire award
or other compensation for the Project and other improvements taken; however,
Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property taken which Tenant is entitled to remove under this Lease, moving costs
and loss of business.

15. Fire or Other Casualty.

15.1 Repair Estimate. If the Premises or the Project are damaged by fire or
other casualty (a “Casualty”), Landlord shall, within 75 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.

15.2 Tenant’s Rights. If the Premises are damaged by Casualty such that Tenant
is prevented from conducting its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Casualty and Landlord
estimates that the damage caused thereby for which Landlord is responsible to
repair under this Lease pursuant to Section 15.4 below cannot be repaired within
nine (9) months after the commencement of repairs (the “Repair Period”), then
Tenant may terminate this Lease by delivering written notice to Landlord of its
election to terminate within 30 days after the Damage Notice has been delivered
to Tenant.

15.3 Landlord’s Rights. If a Casualty occurs and (a) Landlord estimates that the
damage cannot be repaired within the Repair Period, (b) the damage exceeds 50%
of the replacement cost thereof (excluding foundations and footings), as
estimated by Landlord, and such damage occurs during the last two years of the
Term, (c) regardless of the extent of damage, the damage is not fully covered by
Landlord’s insurance policies or Landlord makes a good faith determination that
restoring the damage would be uneconomical, or (d) Landlord is required to pay
any insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee,
then Landlord may terminate this Lease by giving written notice of its election
to terminate within 30 days after the Damage Notice has been delivered to
Tenant.

15.4 Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty, begin to repair the Premises and shall proceed with reasonable
diligence to restore the Premises to substantially the same condition as they
existed immediately before such Casualty; however, Landlord shall not be
required to repair or replace any improvements, alterations or betterments
within the Premises (which shall be promptly and with due diligence repaired and
restored by Tenant at Tenant’s sole cost and expense) or any furniture,
equipment, trade fixtures or personal property of Tenant or others in the
Premises or the Project, and Landlord’s obligation to repair or restore the
Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question. If this Lease is terminated
under

 

  18  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

the provisions of this Section 15, Landlord shall be entitled to the full
proceeds of the insurance policies providing coverage for all alterations,
improvements and betterments in the Premises (and, if Tenant has failed to
maintain insurance on such items as required by this Lease, Tenant shall pay
Landlord an amount equal to the proceeds Landlord would have received had Tenant
maintained insurance on such items as required by this Lease).

15.5 Abatement of Rent. If the Premises are damaged by Casualty, Basic Rent and
Additional Rent for the portion of the Premises rendered untenantable by the
damage shall be abated on a reasonable basis from the date of damage until the
earlier of 1) completion of Landlord’s repairs, (1) the date upon which
completion of Landlord’s repairs would have occurred but for delays caused by
Tenant Parties, or (2) the date of termination of this Lease by Landlord or
Tenant as provided above, as the case may be, unless a Tenant Party caused such
damage, in which case, Tenant shall continue to pay Basic Rent and Additional
Rent without abatement.

15.6 Waiver of Statutory Provisions. The provisions of this Section 15 shall
constitute Tenant’s sole and exclusive remedy in the event of damage or
destruction to the Premises or Project, and Tenant waives and releases all
statutory rights and remedies in favor of Tenant in the event of damage or
destruction.

16. Personal Property Taxes. Tenant shall be liable for, and shall pay prior to
delinquency, all taxes levied or assessed against personal property, furniture,
fixtures, betterments, improvements, and alterations placed by any Tenant Party
in the Premises or in or on the Building or Project. If any taxes for which
Tenant is liable are levied or assessed against Landlord or Landlord’s property
and Landlord elects to pay the same, or if the assessed value of Landlord’s
property is increased by inclusion of such personal property, furniture,
fixtures, betterments, improvements, and alterations and Landlord elects to pay
the taxes based on such increase, then Tenant shall pay to Landlord, within 30
days following written request therefor, the part of such taxes for which Tenant
is primarily liable hereunder; however, Landlord shall not pay such amount if
Tenant notifies Landlord that it will contest the validity or amount of such
taxes before Landlord makes such payment, and thereafter diligently proceeds
with such contest in accordance with Law and if the non-payment thereof does not
pose a threat of loss or seizure of the Project or interest of Landlord therein
or impose any fee or penalty against Landlord.

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

17.1 Payment Default. Tenant’s failure to pay Rent within ten days after
Landlord has delivered written notice to Tenant that the same is due; however,
an Event of Default shall occur hereunder without any obligation of Landlord to
give any notice if Tenant fails to pay Rent when due and, during the 12 month
interval preceding such failure, Landlord has given Tenant written notice of
failure to pay Rent on one or more occasions;

17.2 Prohibited Payments. Tenant, Guarantor (as defined in Exhibit J) or any
guarantor of Tenant’s obligations under this Lease becomes an entity from which
Landlord is legally prohibited from accepting Rent payments or otherwise
transacting business;

17.3 Abandonment. Tenant abandons or vacates the Premises or any substantial
portion thereof (except that Tenant shall not be deemed to have abandoned or
vacated such property when and to the extent that such property is untenantable
by reason of Casualty, Taking, or cessation of utilities) and either (i) such
abandonment or vacancy exceeds (a) thirty (30) consecutive days or
(b) forty-five (45) days in the aggregate during any twelve (12) consecutive
month period, or (ii) Tenant fails to provide written notice of such abandonment
or vacancy to Landlord at least ten (10) business days prior to such abandonment
or vacancy.

17.4 Estoppel; Subordination; Financial Reports. Tenant fails to provide any
estoppel certificate, documentation regarding the subordination of this Lease or
financial reports after Landlord’s written request therefor pursuant to
Section 25.5, Section 12.1, and Section 25.19 respectively, and such failure
shall continue for five days after Landlord’s second written notice thereof to
Tenant;

17.5 Insurance. Tenant fails to (i) procure or maintain the insurance policies
and coverages as required under Section 11.1; or (ii) deliver to Landlord
evidence thereof as required under Section 11.1 and such failure continues for
three (3) business days following Landlord’s written notice thereof;

 

  19  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

17.6 Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s or construction lien filed against the
Premises or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of a Tenant Party, within the time and
in the manner required by Section 8.4;

17.7 Unpermitted Transfer. Tenant shall Transfer this Lease or Tenant’s interest
therein except as expressly permitted in this Lease;

17.8 Other Defaults. Tenant’s failure to perform, comply with, or observe any
agreement or obligation of Tenant under this Lease other than provided in this
Section 17 and the continuance of such failure for a period of more than 30 days
after Landlord has delivered to Tenant written notice thereof; provided,
however, that if such failure cannot reasonably be cured within such 30-day
period (thus excluding, for example, Tenant’s obligation to provide Landlord
evidence of Tenant’s insurance coverage) and Tenant commences to cure such
failure within such 30-day period and thereafter diligently pursues such cure to
completion, then such failure shall not be an Event of Default unless it is not
fully cured by the earliest of (a) 30 additional days after the expiration of
the initial 30-day period, (b) the date that is five business days prior to
Landlord being in default (beyond applicable notice and cure periods) of any
agreement between Landlord and any third party as a result of Tenant’s failure
under this Lease, or (c) the expiration of the Term; and

17.9 Insolvency. The filing of a petition by or against Tenant (the term
“Tenant” shall include, for the purpose of this Section 17.9, Guarantor or any
guarantor of Tenant’s obligations hereunder) (a) in any bankruptcy or other
insolvency proceeding; (b) seeking any relief under any state or federal debtor
relief law; (c) for the appointment of a liquidator or receiver for all or
substantially all of Tenant’s property or for Tenant’s interest in this Lease;
(d) for the reorganization or modification of Tenant’s capital structure; or
(e) in any assignment for the benefit of creditors proceeding; however, if such
a petition is filed against Tenant, then such filing shall not be an Event of
Default unless Tenant fails to have the proceedings initiated by such petition
dismissed within 90 days after the filing thereof.

Any notices to be provided by Landlord under this Section 17 shall be in lieu
of, and not in addition to, any notices required under applicable Law.

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

18.1 Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of (a) all Rent
accrued hereunder through the date of termination, (b) all amounts due under
Section 19.1, and (c) an amount equal to (but in no event less than zero) (1)
the total Rent that Tenant would have been required to pay for the remainder of
the Term discounted to present value at a per annum rate equal to the Prime Rate
on the date this Lease is terminated minus one percent, minus (2) the then
present fair rental value of the Premises for such period, similarly discounted;
as used herein, “Prime Rate” means the “Prime Rate” as published on the date in
question by The Wall Street Journal in its listing of “Money Rates”;

18.2 Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord (a) all Rent and other amounts accrued
hereunder to the date of termination of possession, (b) all amounts due from
time to time under Section 19.1, and (c) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to terminate Tenant’s right to possession
without terminating this Lease, and to retake possession of the Premises (and
Landlord shall have no duty to make such election), Landlord shall use
reasonable efforts to relet the Premises as further described in Section 19.4
below. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Reentry by Landlord in the Premises shall not affect Tenant’s obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
an action against Tenant to collect amounts due by Tenant, without the necessity
of Landlord’s waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section 18.2. If Landlord elects
to proceed under this Section 18.2, it may at any time elect to terminate this
Lease under Section 18.1;

 

  20  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

18.3 Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any reasonable and documented expenses which Landlord may incur in
thus effecting compliance with Tenant’s obligations under this Lease (including
collection costs and legal expenses), plus interest thereon at the Default Rate;

18.4 Suspension of Above-Building Standard Services. Suspend any above-Building
standard services required to be provided by Landlord hereunder without being
liable for any claim for damages therefor; or

18.5 Alteration of Locks. Additionally, with or without notice, Landlord may
alter locks or other security devices at the Premises to deprive Tenant of
access thereto, and Landlord shall not be required to provide a new key or right
of access to Tenant.

19. Payment by Tenant; Non-Waiver; Cumulative Remedies; Mitigation of Damage.

19.1 Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all amounts, costs, losses and/or expenses incurred, abated or foregone by
Landlord (including court costs and reasonable attorneys’ fees and expenses) in
(a) obtaining possession of the Premises, (b) removing, storing and/or disposing
of Tenant’s or any other occupant’s property, (c) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into the condition
acceptable to a new tenant, (d) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting), (e) performing Tenant’s obligations under this
Lease which Tenant failed to perform, (f) enforcing, or advising Landlord of,
its rights, remedies, and recourses arising out of the default, and (g) securing
this Lease, including all commissions, allowances, reasonable attorneys’ fees,
and if this Lease or any amendment hereto contains any abated Rent granted by
Landlord as an inducement or concession to secure this Lease or amendment
hereto, the full amount of all Rent so abated (and such abated amounts shall be
payable immediately by Tenant to Landlord, without any obligation by Landlord to
provide written notice thereof to Tenant, and Tenant’s right to any abated rent
accruing following such Event of Default shall immediately terminate).

19.2 No Waiver. Landlord’s acceptance of Rent following an Event of Default
shall not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

19.3 Cumulative Remedies. Any and all remedies set forth in this Lease:
(a) shall be in addition to any and all other remedies Landlord may have at law
or in equity, (b) shall be cumulative, and (c) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. Additionally, Tenant shall defend, indemnify and
hold harmless Landlord, Landlord’s Mortgagee and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages and expenses (including reasonable
attorneys’ fees) arising from Tenant’s failure to perform its obligations under
this Lease.

19.4 Mitigation of Damage. The parties agree any duty imposed by Law on Landlord
to mitigate damages after a default by Tenant under this Lease shall be
satisfied in full if Landlord uses reasonable efforts to lease the Premises to
another tenant (a “Substitute Tenant”) in accordance with the following
criteria: (a) Landlord shall have no obligation to solicit or entertain
negotiations with any Substitute Tenant for the Premises until 60 days

 

  21  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

following the date upon which Landlord obtains full and complete possession of
the Premises, including the relinquishment by Tenant of any claim to possession
of the Premises by written notice from Tenant to Landlord; (b) Landlord shall
not be obligated to lease or show the Premises on a priority basis or offer the
Premises to any prospective tenant when other space in the Project or any
related complex is or soon will be available; (c) Landlord shall not be
obligated to lease the Premises to a Substitute Tenant for less than the current
fair market value of the Premises, as determined by Landlord in its sole
discretion, nor will Landlord be obligated to enter into a new lease for the
Premises under other terms and conditions that are unacceptable to Landlord
under Landlord’s then-current leasing policies; (d) Landlord shall not be
obligated to enter into a lease with a Substitute Tenant: (1) whose use would
violate any restriction, covenant or requirement contained in the lease of
another tenant in the Project or any related complex; (2) whose use would
adversely affect the reputation of the Project or any related complex; (3) whose
use would require any addition to or modification of the Premises or Project or
any related complex in order to comply with applicable Law, including building
codes; (4) who does not satisfy the Tangible Net Worth/Credit Threshold or who
does not have, in Landlord’s sole opinion, the creditworthiness to be an
acceptable tenant; (5) that is a governmental entity, or quasi-governmental
entity, or subdivision or agency thereof, or any other entity entitled to the
defense of sovereign immunity, or is otherwise prohibited by Section 9; (6) that
does not meet Landlord’s reasonable standards for tenants of the Project or any
related complex or is otherwise incompatible with the character of the occupancy
of the Project, as reasonably determined by Landlord; (7) whose use does not
comply with the Permitted Use; (8) whose use or occupancy would result in an
increase in the insurance premiums for the Project; or (9) whose use would
result in utilization of more parking spaces or other common areas such as
loading docks or driveways on the Project in excess of the number or areas, as
applicable, previously utilized by or allocated to Tenant; and (e) Landlord
shall not be required to expend any amount of money to alter, remodel or
otherwise make the Premises suitable for use by a Substitute Tenant unless:
(1) Tenant pays any such amount to Landlord prior to Landlord’s execution of a
lease with such Substitute Tenant (which payment shall not relieve Tenant of any
amount it owes Landlord as a result of Tenant’s default under this Lease); or
(2) Landlord, in Landlord’s sole discretion, determines any such expenditure is
financially prudent in connection with entering into a lease with the Substitute
Tenant.

20. Landlord’s Lien. Landlord hereby fully and forever waives and disclaims any
statutory or contractual lien rights Landlord may have or assert with respect to
any of the property situated in or upon, or used in connection with, the
Premises or the Project, and all proceeds thereof.

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease or Tenant’s right to possess the
Premises, Tenant shall (a) deliver to Landlord the Premises broom-clean with all
alterations, additions, betterments and improvements (collectively,
“Improvements”) located therein in good repair and condition (except for
condemnation and Casualty damage not caused by Tenant, as to which Sections 14
and 15 shall control), free of any liens or encumbrances and free of Hazardous
Materials placed on the Premises during the Term; (b) deliver to Landlord all
keys to the Premises and all access cards to the Project (and shall reimburse
Landlord for the then-current replacement cost charged by Landlord for all such
keys and access cards that are not returned); (c) remove all unattached trade
fixtures, furniture (including demountable walls), and personal property placed
in the Premises or elsewhere in the Project by a Tenant Party and unattached
equipment located in the Premises (but Tenant may not remove any such item which
was paid for, in whole or in part, by Landlord unless Landlord requires such
removal); (d) abandon and leave in place, without additional payment to Tenant
or credit against Rent, any and all such cabling [including conduit], whether
located in the Premises or elsewhere in the Project, and Tenant covenants that
such cabling shall be left in a neat and safe condition in accordance with the
requirements of all applicable Laws, including the National Electric Code or any
successor statute, and shall be terminated at both ends of a connector, properly
labeled at each end and in each electrical closet and junction box; and
(e) remove such Improvements, and Tenant’s Off-Premises Equipment as Landlord
may require and restore the areas surrounding such Improvements, and Tenant’s
Off-Premises Equipment to their conditions existing immediately prior to the
installation of such Improvements, and Tenant’s Off-Premises Equipment; however,
Tenant shall not be required to remove any Improvements to the Premises or the
Project if Landlord has specifically agreed in writing that the Improvements in
question need not be removed. Tenant shall have the right to remove some or all
of the Improvements constituting all or any portion of the Work. Tenant shall
repair all damage caused by the removal of the items described above. If Tenant
fails to remove any property, including any of the property described above,
Landlord may, at Landlord’s option, (1) deem such items to have been abandoned
by Tenant, the title thereof shall immediately pass to Landlord at no cost to
Landlord, and such items may be appropriated, sold, stored, destroyed, or
otherwise disposed of by Landlord without notice to Tenant and without any
obligation to

 

  22  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

account for such items; any such disposition shall not be considered a strict
foreclosure or other exercise of Landlord’s rights in respect of the security
interest granted hereunder or otherwise, (2) remove such items, perform any work
required to be performed by Tenant hereunder, and repair all damage caused by
such work, and Tenant shall reimburse Landlord on demand for any expenses which
Landlord may incur in effecting compliance with Tenant’s obligations hereunder
(including collection costs and attorneys’ fees), plus interest thereon at the
Default Rate, or (3) elect any of the actions described in clauses (1) and (2)
above as Landlord may elect in its sole discretion. The provisions of this
Section 21 shall survive the end of the Term.

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
(a) Tenant shall pay, in addition to the other Rent, Basic Rent equal to 150% of
the Rent payable during the last month of the Term, and (b) Tenant shall
otherwise continue to be subject to all of Tenant’s obligations under this
Lease. The provisions of this Section 22 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
or other consequential damages to Landlord resulting therefrom.

23. Certain Rights Reserved by Landlord. Landlord shall have the following
rights:

23.1 Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project, or any part thereof; to enter upon the
Premises (after giving Tenant reasonable notice thereof, which may be verbal
notice, except in cases of real or apparent emergency, in which case no notice
shall be required) to perform Landlord’s obligations under this Lease and,
during the continuance of any such work, to temporarily close doors, entryways,
public space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building;

23.2 Security. To take such reasonable measures as Landlord deems advisable for
the security of the Building and its occupants; evacuating the Building for
cause, suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after Building Hours, subject, however, to
Tenant’s right to enter when the Building is closed after Building Hours under
such reasonable regulations as Landlord may prescribe from time to time, which
may include, by way of example but not limitation, that persons entering or
leaving the Building, whether or not during Building Hours, identify themselves
to a security officer by registration or otherwise and that such persons
establish their right to enter or leave the Building;

23.3 Prospective Purchasers and Lenders. Upon reasonable prior notice (which
notice may be verbal) to Tenant, to enter the Premises at all reasonable hours
to show the Premises to prospective purchasers or lenders; and

23.4 Prospective Tenants. At any time during the last 12 months of the Term (or
earlier if Tenant has notified Landlord in writing that it does not desire to
extend the Term) upon reasonable prior notice (which notice may be verbal) to
Tenant, or at any time following the occurrence of an Event of Default, to enter
the Premises at all reasonable hours to show the Premises to prospective
tenants.

In exercising the foregoing rights in this Section 23, Landlord shall use
commercially reasonable efforts to minimize any interference with Tenant’s
occupancy of the Premises.

24. Substitution Space. [Intentionally deleted.]

 

  23  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

25. Miscellaneous.

25.1 Landlord Transfer. Landlord may transfer any portion of the Project and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes in
writing Landlord’s obligations hereunder arising from and after the transfer
date.

25.2 Landlord’s Liability. The liability of Landlord (and its successors,
partners, shareholders or members) to Tenant (or any person or entity claiming
by, through or under Tenant) for any default by Landlord under the terms of this
Lease or any matter relating to or arising out of the occupancy or use of the
Premises and/or other areas of the Building, Project or any related complex
shall be limited to Tenant’s actual direct, but not consequential, damages
therefor and shall be recoverable only from the amount which is equal to the
lesser of (a) the equity interest of Landlord in the Building, or (b) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to 70% of the value of the Building (as such
value is reasonably determined by Landlord). Further, Landlord (and its
successors, partners, shareholders or members) shall not be personally liable
for any deficiency, and in no event shall any liability hereunder extend to any
sales or insurance proceeds received by Landlord (or its successors, partners,
shareholders or members) in connection with the Project, the Building or the
Premises. Additionally, Tenant hereby waives its statutory lien under
Section 91.004 of the Texas Property Code. The provisions of this Section shall
survive the expiration or earlier termination of this Lease.

25.3 Force Majeure. Other than for Tenant’s obligations under this Lease that
can be performed by the payment of money (e.g., payment of Rent and maintenance
of insurance), and Tenant’s obligation to vacate and surrender the Premises upon
the expiration or earlier termination of the Term, whenever a period of time is
herein prescribed for action to be taken by either party hereto, such party
shall not be liable or responsible for, and there shall be excluded from the
computation of any such period of time, any delays due to strikes, riots, acts
of God, weather, shortages of labor or materials, war, terrorist acts or
activities, governmental laws, regulations, or restrictions, or any other causes
of any kind whatsoever which are beyond the control of such party.

25.4 Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent
in connection with the negotiation or execution of this Lease, other than Jones
Lang LaSalle Brokerage, Inc., whose commission shall be paid by Landlord
pursuant to a separate written agreement. Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any other
broker or agent claiming the same by, through or under the indemnifying party.

25.5 Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within ten days after Landlord has made a request
therefor, a certificate substantially in the form attached hereto as Exhibit F
signed by Tenant and Guarantor confirming and containing such factual
certifications and representations as to this Lease and the Guaranty as required
thereby or Landlord may otherwise reasonably request. If Tenant does not deliver
to Landlord the certificate signed by Tenant and Guarantor within such required
time period, Landlord, Landlord’s Mortgagee and any prospective purchaser or
mortgagee may conclusively presume and rely upon the following facts: (a) this
Lease and the Guaranty are in full force and effect; (b) the terms and
provisions of this Lease and the Guaranty have not been changed except as
otherwise represented by Landlord; (c) not more than one monthly installment of
Basic Rent and other charges have been paid in advance; (d) there are no claims
against Landlord nor any defenses or rights of offset against collection of Rent
or other charges; and (e) Landlord is not in default under this Lease or the
Guaranty. In such event, Tenant and Guarantor shall be estopped from denying the
truth of the presumed facts.

25.6 Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (a) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information,
(b) hand- delivered to the intended addressee, or (c) sent by a nationally
recognized overnight courier service. All notices shall be effective upon
delivery to the address of the addressee (even if such addressee refuses
delivery thereof). The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

 

  24  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

25.7 Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

25.8 Amendments; Binding Effect; No Electronic Records. This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant. No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord, and no custom or practice which
may evolve between the parties in the administration of the terms hereof shall
waive or diminish the right of Landlord to insist upon the performance by Tenant
in strict accordance with the terms hereof. Landlord and Tenant hereby agree not
to conduct the transactions or communications contemplated by this Lease by
electronic means, except by electronic signatures as specifically set forth in
Section 25.9; nor shall the use of the phrase “in writing” or the word “written”
be construed to include electronic communications except by electronic
signatures as specifically set forth in Section 25.9. The terms and conditions
contained in this Lease shall inure to the benefit of and be binding upon the
parties hereto, and upon their respective successors in interest and legal
representatives, except as otherwise herein expressly provided. This Lease is
for the sole benefit of Landlord and Tenant, and, other than Landlord’s
Mortgagee, no third party shall be deemed a third party beneficiary hereof.

25.9 Counterparts. This Lease (and amendments to this Lease) may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one document. To facilitate execution
of this Lease, the parties may execute and exchange, by electronic mail PDF,
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Lease to physically form one
document.

25.10 Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease and all matters of record as of the Lease Date which are applicable to the
Premises.

25.11 No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

25.12 No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

25.13 Entire Agreement; Arms’-Length Negotiation; No Reliance. This Lease
constitutes the entire agreement between Landlord and Tenant regarding the
subject matter hereof and supersedes all verbal statements and prior writings
relating thereto. Except for those set forth in this Lease, no representations,
warranties, or agreements have been made by Landlord or Tenant to the other with
respect to this Lease or the obligations of Landlord or Tenant in connection
therewith. Except as otherwise provided herein, no subsequent alteration,
amendment, change or addition to this Lease shall be binding unless in writing
and signed by Landlord and Tenant. Landlord and Tenant agree that they have both
had the opportunity to retain legal counsel to review, revise, and negotiate
this Lease on their individual behalf. Landlord and Tenant stipulate that this
Lease has been reviewed and revised by both Landlord and Tenant and their
respective legal counsel and that this Lease is the result of an arms’- length
negotiation and compromise. Landlord and Tenant further stipulate that they are
both sophisticated individuals or business entities capable of understanding and
negotiating the terms of this Lease. The normal rule of construction that any
ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto. Further,
Tenant disclaims any reliance upon any and all representations, warranties or
agreements not expressly set forth in this Lease.

25.14 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, TENANT (ON
BEHALF OF ITSELF AND ITS RESPECTIVE SUCCESSORS, ASSIGNS AND SUBTENANTS) AND
LANDLORD EACH, AFTER CONSULTATION WITH COUNSEL, KNOWINGLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY

 

  25  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED HERETO. Each party further acknowledges and agrees that
this Section has been negotiated at arms’ length with the assistance of legal
counsel and the legal effect fully explained, and that its provisions constitute
a knowing and voluntary agreement.

25.15 Governing Law; Jurisdiction. This Lease shall be governed by and construed
in accordance with the laws of the state in which the Premises are located. The
proper place of venue to enforce this Lease will be the county or district in
which the Premises are located. In any legal proceeding regarding this Lease,
including enforcement of any judgments, Tenant irrevocably and unconditionally
(a) submits to the jurisdiction of the courts of law in the county or district
in which the Premises are located; (b) accepts the venue of such courts and
waives and agrees not to plead any objection thereto; and (c) agrees that
(1) service of process may be effected at the address specified for Tenant in
this Lease, or at such other address of which Landlord has been properly
notified in writing, and (2) nothing herein will affect Landlord’s right to
effect service of process in any other manner permitted by applicable law.

25.16 Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord, which power is coupled with an interest and is irrevocable.

25.17 Water or Mold Notification. To the extent Tenant or its agents or
employees discover any water leakage, water damage or mold in or about the
Premises or Project, Tenant shall promptly notify Landlord thereof in writing.

25.18 Joint and Several Liability. If Tenant consists of more than one party (or
if Tenant permits any other party to occupy the Premises), each such party shall
be jointly and severally liable for Tenant’s obligations under this Lease. All
unperformed obligations of Tenant hereunder not fully performed at the end of
the Term shall survive the end of the Term, including payment obligations with
respect to Rent and all obligations concerning the condition and repair of the
Premises.

25.19 Financial Reports. Within 15 days after Landlord’s request, Tenant will
furnish Guarantor’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Guarantor’s internally prepared financial statements. Tenant will discuss such
financial statements with Landlord and, following the occurrence of an Event of
Default hereunder, Tenant will cause Guarantor to give Landlord access to such
entity’s books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of such financial statements
that Tenant or Guarantor designates to Landlord as confidential except (a) to
Landlord’s Mortgagee or prospective mortgagees or actual or prospective
purchasers or investors of interests in the Building, (b) in litigation between
Landlord and Tenant or Guarantor, (c) to attorneys, accountants, consultants,
appraisers, or other advisors, (d) otherwise as reasonably necessary for the
operation of the Project or administration of Landlord’s business, and/or (e) if
required by Law or court order. Tenant shall not be required to deliver the
financial statements required under this Section 25.19 more than once in any
12-month period unless some event has occurred that necessitates Landlord’s
review of such financial reports, including a possible sale or financing of the
Project, Tenant’s renewal of the Term, an expansion or relocation of the
Premises, or if requested by Landlord’s Mortgagee or a prospective buyer or
lender of the Building or an Event of Default occurs.

25.20 Landlord’s Fees. Whenever Tenant requests Landlord to take any material
action not required of Landlord hereunder or give any consent required or
permitted under this Lease, Tenant will reimburse Landlord for Landlord’s
reasonable, out-of-pocket costs payable to third parties and incurred by
Landlord in reviewing and taking the proposed action or consent, including
reasonable engineers’ or architects’ fees and reasonable attorneys’ fees
(including amounts allocated by Landlord to Landlord’s in-house counsel as well
as fees and expenses charged by outside counsel engaged by Landlord), within 30
days after Landlord’s delivery to Tenant of a statement of such costs. Tenant
will be obligated to make such reimbursement without regard to whether Landlord
consents to any such proposed action.

 

  26  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

25.21 Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location unless Landlord
has previously reviewed and approved all plans, specifications and contracts
pertaining to telecommunication service entry points, and any documents to which
Landlord is a party or which may encumber the Project, which consent will not be
unreasonably withheld. All providers of Telecommunications Services shall be
required to comply with the rules and regulations of the Project, applicable
Laws and Landlord’s policies and practices for the Project, and shall be
required, at Landlord’s election, to enter into a license agreement with
Landlord to confirm and approve items such as, without limitation, the proposed
location (and labeling requirements) of wiring, cabling, fiber lines, points of
demarcation, entry into the Project, insurance requirements and the like, all at
no cost to Landlord. Tenant acknowledges that Landlord shall not be required to
provide or arrange for any Telecommunications Services and that Landlord shall
have no liability to any Tenant Party in connection with the installation,
operation or maintenance of Telecommunications Services or any equipment or
facilities relating thereto. Tenant, at its cost and for its own account, shall
be solely responsible for obtaining all Telecommunications Services.

25.22 Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent; however, Tenant may disclose the terms
and conditions of this Lease to its attorneys, accountants, employees and
existing or prospective financial partners, or if required by Law or court order
or any applicable stock exchange or securities regulatory agency, provided all
parties to whom Tenant is permitted hereunder to disclose such terms and
conditions are advised by Tenant of the confidential nature of such terms and
conditions and agree to maintain the confidentiality thereof (in each case,
prior to disclosure). Tenant shall be liable for any disclosures made in
violation of this Section by Tenant or by any entity or individual to whom the
terms of and conditions of this Lease were disclosed or made available by
Tenant. The consent by Landlord to any disclosures shall not be deemed to be a
waiver on the part of Landlord of any prohibition against any future disclosure.

25.23 Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is and will remain during
the Term a duly formed and existing entity qualified to do business in the state
in which the Premises are located, that Tenant has full right and authority to
execute and deliver this Lease, and that each person signing on behalf of Tenant
is authorized to do so, and that Tenant’s organizational identification number
assigned by the Colorado Secretary of State is 20041447110. Landlord hereby
represents and warrants to Tenant that Landlord is a duly formed and existing
entity qualified to do business in the state in which the Premises are located,
that Landlord has full right and authority to execute and deliver this Lease,
and that each person signing on behalf of Landlord is authorized to do so.

25.24 Hazardous Materials. The term “Hazardous Materials” means any substance,
material, or waste which is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project. No Tenant Party shall use, generate, store or
Release (defined below), or permit the use, generation, storage or Release of
Hazardous Materials on or about the Premises or the Project except for storage
within the Premises of de minimis quantities found in typical office buildings
in a manner and quantity necessary for the ordinary performance of Tenant’s
business, and then only in compliance with all Laws and in a reasonable and
prudent manner. As used herein, “Release” means depositing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing. If any Tenant Party breaches its obligations
under this Section 25.24, Landlord may immediately take any and all action
reasonably appropriate to remedy the same, including taking all appropriate
action to clean up or remediate any contamination resulting from such Tenant
Party’s use, generation, storage or disposal of Hazardous Materials. Tenant
shall defend, indemnify, and hold harmless Landlord and its representatives and
agents from and against any and all claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses (including reasonable attorneys’
fees and cost of clean up and remediation) arising from any Tenant Party’s
failure to comply with the provisions of this Section 25.24.

 

  27  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

This indemnity provision is intended to allocate responsibility between Landlord
and Tenant under environmental Laws and shall survive termination or expiration
of this Lease.

25.25 List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

Exhibit A—Outline of Premises

Exhibit B—Description of the Land

Exhibit C—Building Rules and Regulations

Exhibit D—Tenant Finish-Work: Allowance (Tenant Performs the Work)

Exhibit E—Form of Confirmation of Commencement Date Letter

Exhibit F—Form of Tenant Estoppel Certificate

Exhibit G—Parking

Exhibit H—Extension Option

Exhibit I—Right of First Refusal

Exhibit J—Guaranty

Exhibit K—Subordination Agreement

25.26 Determination of Charges. Landlord and Tenant agree that each provision of
this Lease for determining charges and amounts payable by Tenant (including
provisions regarding Additional Rent) is commercially reasonable and, as to each
such charge or amount, constitutes a statement of the amount of the charge or a
method by which the charge is to be computed for purposes of Section 93.012 of
the Texas Property Code.

25.27 Prohibited Persons and Transactions. Tenant represents and warrants that
Tenant is not, and covenants and agrees that Tenant will not become, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Assets Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
Nationals and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action, and Tenant covenants and agrees that
it will not Transfer this Lease to any such persons or entities (and any such
Transfer shall be void).

25.28 Waiver of Consumer Rights. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE
TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ.
OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL
RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN
SELECTION, TENANT VOLUNTARILY ADOPTS THIS WAIVER.

25.29 UBTI and REIT Qualification. Landlord and Tenant agree that all Rent
payable by Tenant to Landlord shall qualify as “rents from real property” within
the meaning of both Sections 512(b)(3) and 856(d) of the Internal Revenue Code
of 1986, as amended (the “Code”) and the U.S. Department of Treasury Regulations
promulgated thereunder (the “Regulations”). In the event that Landlord, in its
sole and absolute discretion, determines that there is any risk that all or part
of any Rent shall not qualify as “rents from real property” for the purposes of
Sections 512(b)(3) or 856(d) of the Code and the Regulations promulgated
thereunder, Tenant agrees (a) to cooperate with Landlord by entering into such
amendment or amendments as Landlord deems necessary to qualify all Rents as
“rents from real property,” and (b) to permit an assignment of this Lease;
provided, however, that any adjustments required pursuant to this Section 25.29
shall be made so as to produce the equivalent Rent (in economic terms) payable
prior to such adjustment.

25.30 Sustainability. [Intentionally deleted.]

 

  28  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

25.31 No Construction Contract. Landlord and Tenant acknowledge and agree that
this Lease, including all exhibits a part hereof, is not a construction contract
or an agreement collateral to or affecting a construction contract.

25.32 Abated Rent Buy-Out. If this Lease or any amendment hereto contains any
provision for the abatement of Rent granted by Landlord as an inducement or
concession to secure this Lease or amendment hereto (other than as a result of
Casualty, condemnation, or interruption of services), then in connection with
any sale, financing or refinancing of the Building or Project, Landlord shall
have the right to buy out all or any portion of the abated Rent at any time
prior to the expiration of the abatement period by (a) providing written notice
thereof to Tenant and (b) paying to Tenant the amount of abated Rent then
remaining due. If Landlord elects to buy out all or a portion of the abated
Rent, Landlord and Tenant shall, at Landlord’s option, enter into an amendment
to this Lease. In no event shall Landlord be obligated to pay a commission with
respect to the abated Rent and Tenant and Landlord shall each indemnify the
other against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed with respect to the abated Rent by any
broker or agent claiming the same by, through or under the indemnifying party.

26. Other Provisions.

26.1 Guaranty. As additional consideration for Landlord toenter into this Lease,
Tenant hascaused Guarantor (as defined in Exhibit J) to execute the guaranty
attached hereto as Exhibit J and Tenant has delivered same to Landlord
contemporaneously with Tenant’s execution hereof.

26.2 Monument Signage. Subject to Landlord’s and all applicable authorities’
prior approval of the location, design, size, color, material composition and
plans and specifications therefor, Landlord will install, at Tenant’s expense, a
sign panel (the “Sign Panel”) displaying Tenant’s name on Landlord’s existing
monument sign situated on the grounds of the Project. Should the Sign Panel
require repair or replacement, Landlord may perform such repair or replacement
work at Tenant’s sole cost. After the earliest of the end of the Term, or after
Tenant’s right to possess the Premises has been terminated or the date on which
Tenant’s rights pursuant to this Section 26.1 have been revoked, Tenant shall
remove the Sign Panel, repair all damage caused thereby, and restore the
monument sign to its condition before the installation of the Sign Panel within
fifteen days after Landlord’s request therefor; provided, that Landlord shall
have the right to elect to perform such removal, repair and restoration work on
Tenant’s behalf, and in such event, Tenant shall reimburse Landlord promptly
upon demand for all costs related to such removal, repair and restoration work.
Additionally, if Tenant fails to timely do so, Landlord may, without
compensation to Tenant and at Tenant’s expense, remove the Sign Panel, perform
the related restoration and repair work and dispose of the Sign Panel in any
manner Landlord deems appropriate. The rights granted to Tenant under this
Section 26.2 are personal to DIRTT Environmental Solutions, Inc., may not be
assigned to any party other than to a Permitted Transferee, and may be revoked
by Landlord if Tenant fails to lease at least 80% of the rentable square feet in
the Building leased to Tenant as of the Lease Date. For all purposes under this
Lease, the Sign Panel shall be deemed to be included within the definition of
Tenant’s Off-Premises Equipment.

26.3 First Floor Restrooms. Tenant may, at Tenant’s sole cost and expense,
upgrade the common area restrooms located on the first floor of the Building
adjacent to the Premises (the “First Floor Restrooms”) using products
manufactured by Tenant (which products have been approved by Landlord in
writing, such consent not to be unreasonably withheld); however, no alterations
or physical additions in or to the First Floor Restrooms may be made without
Landlord’s prior written consent in Landlord’s sole discretion. Upon the
completion of any such upgrade work, the products and improvements installed
therein shall become the property of Landlord. If Landlord unilaterally elects
to renovate the First Floor Restrooms, prior to performing such renovation work,
Landlord shall allow Tenant to competitively bid for the right to utilize
Tenant’s products and services in connection with such renovation. To the extent
not inconsistent with this Section 26.3, Section 8 of this Lease shall govern
any First Floor Restrooms work performed by Tenant.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

  29  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

This Lease is executed as of the Lease Date (as defined in the Basic Lease
Information).

 

TENANT:     DIRTT ENVIRONMENTAL SOLUTIONS, INC.,     a Colorado corporation    
By:   /s/ Kevin O’Meara

        Name:   Kevin O’Meara         Title:   President & CEO

 

LANDLORD:     TENNYSON CAMPUS OWNER, LP, a Delaware limited partnership     By:
  Tennyson Campus Owner GP, LLC, a Delaware limited liability company, its
general partner       By:   /s/ Rajiv S. Patel         Rajiv S. Patel, Vice
President

[Signature Page - Less Agreement]

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

 

LOGO [g913346g0502123954343.jpg]

 

  A-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF THE LAND

12.885 ACRES

BEING a tract of land situated in the Henry Cook Survey, Abstract No. 183, City
of Plano, Collin County, Texas, and being all of Lot 2R, Block A, of the Replat
entitled “ERICSSON VILLAGE ADDITION LOTS 2R AND 3, BLOCK A”, an addition to the
City of Plano, Texas, according to the plat thereof filed 06/23/2015, recorded
in Volume 2015, Page 346, cc# 20150623010002250, Official Public Records, Collin
County, Texas.

 

  B-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
any parking garage or other parking lot or facility associated therewith, and
the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building. The halls, passages, exits, entrances,
elevators, stairways, balconies and roof are not for the use of the general
public and Landlord shall, in all cases, retain the right to control and prevent
access thereto by all persons whose presence in the judgment of Landlord,
reasonably exercised, shall be prejudicial to the safety, character, reputation
and interests of the Project. No Tenant Party shall go upon the roof of the
Project.

2. Landlord reserves the right to exclude from the Project at all times other
than Building Hours all persons who do not present a pass to the Project on a
form or card approved by Landlord. Tenant shall be responsible for all of its
employees, agents, invitees and guests who have been issued a pass at the
request of Tenant and shall be liable to Landlord for all acts of such persons.

3. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

4. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord. No
nails, hooks or screws (other than those which are necessary to hang paintings,
prints, pictures, or other similar items on the Premises’ interior walls) shall
be driven or inserted in any part of the Building except by Building maintenance
personnel. No curtains or other window treatments shall be placed between the
glass and the Building standard window treatments.

5. Landlord shall provide all door locks at the entry of each tenant’s leased
premises, at the cost of such tenant, and no tenant shall place any additional
door locks in its leased premises without Landlord’s prior written consent.
Landlord shall furnish to each tenant a reasonable number of keys and/or access
cards to such tenant’s leased premises, at such tenant’s cost, and no tenant
shall make a duplicate thereof. Replacement keys and/or access cards shall be
provided on a reasonable basis and at Tenant’s cost.

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require. Each tenant assumes all
risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.

7. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

8. Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No bicycles,
birds or animals (other than those that are medically necessary) shall be
brought into or kept in, on or about any tenant’s leased premises. No portion of
any tenant’s leased premises shall at any time be used or occupied as sleeping
or lodging quarters or for any immoral, disreputable or illegal purposes.

 

  C-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

9. Tenant shall cooperate with Landlord’s employees in keeping its leased
premises neat and clean. Tenants shall not employ any person for the purpose of
such cleaning other than the Building’s cleaning and maintenance personnel.

10. To ensure orderly operation of the Building, no ice, mineral or other water,
towels, newspapers, etc. shall be delivered to any leased area except by persons
approved by Landlord.

11. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

12. No machinery or appliances of any kind (other than normal office equipment
and normal break room appliances and other than a professional espresso/coffee
maker and a wine chiller) shall be operated by any tenant on its leased area
without Landlord’s prior written consent, nor shall any tenant use or keep in
the Building any flammable or explosive fluid or substance (other than typical
office supplies [e.g., photocopier toner] used in compliance with all Laws).

13. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

14. No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord.

15. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

16. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each space. No
vehicle shall be parked as a “billboard” vehicle in the parking lot. Any vehicle
parked improperly may be towed away. Tenant, Tenant’s agents, employees, vendors
and customers who do not operate or park their vehicles as required shall
subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a “boot” on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
vehicles belonging to a Tenant Party.

17. No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Building unless accompanied by Landlord or the
Building manager.

18. Tenant will not permit any Tenant Party to bring onto the Project any
handgun, firearm or other weapons of any kind, marijuana, cannabis-based
products, illegal drugs or, unless expressly permitted by Landlord in writing,
alcoholic beverages (other than nominal quantities thereof, for purposes of
on-site consumption, to the extent permitted by Law).

19. Tenant shall not permit any Tenant Party to smoke (including the use of any
form of tobacco, marijuana, cannabis-based products, e-cigarette, electronic
cigarette, personal vaporizer or electronic nicotine delivery system) in the
Premises or anywhere else on the Project, except for tobacco products in any
Landlord-designated smoking area outside the Building. Tenant shall cooperate
with Landlord in enforcing this prohibition and use its best efforts in
supervising each Tenant Party in this regard.

20. Tenant shall not allow any Tenant Party to use any type of portable space
heater in the Premises or the Building.

 

  C-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

21. Only artificial holiday decorations may be placed in the Premises, no live
or cut trees or other real holiday greenery may be maintained in the Premises or
the Building.

22. Tenant shall not park or operate any semi-trucks or semi-trailers in the
parking areas associated with the Building.

23. Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Premises or the Project’s heating and air conditioning, and
shall refrain from attempting to adjust any controls, other than room
thermostats installed for Tenant’s use. Tenant shall keep corridor doors closed
and shall turn off all lights before leaving the Project at the end of the day.

24. Without the prior written consent of Landlord, Tenant shall not use the name
of the Project or any picture of the Project in connection with, or in promoting
or advertising the business of, Tenant, except Tenant may use the address of the
Project as the address of its business.

25. Canvassing, soliciting and peddling within the Project is prohibited, and
Tenant shall cooperate in preventing such activities.

26. Tenant shall comply with any recycling programs implemented by Landlord from
time to time with respect to the Project.

27. Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service to the general public
or anyone other than Tenant’s employees without the prior written consent of
Landlord.

28. Tenant shall ensure that all portions of the leased premises visible from
any interior Building common areas are lighted at all times during Building
Hours regardless of whether the leased premises are occupied.

 

  C-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT D

TENANT FINISH-WORK: ALLOWANCE

(Tenant Performs the Work)

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

2. Space Plans.

2.1 Preparation and Delivery. On or before the tenth day following the Lease
Date (such earlier date is referred to herein as the “Space Plans Delivery
Deadline”), Tenant shall deliver to Landlord a space plan prepared by a design
consultant reasonably acceptable to Landlord (the “Architect”) depicting
improvements to be installed in the Premises (the “Space Plans”).

2.2 Approval Process. Landlord shall notify Tenant whether it approves of the
submitted Space Plans within five business days after Tenant’s submission
thereof, such approval not to be unreasonably withheld. If Landlord disapproves
of such Space Plans, then Landlord shall notify Tenant thereof specifying in
reasonable detail the reasons for such disapproval, in which case Tenant shall,
within five business days after such notice, revise such Space Plans in
accordance with Landlord’s objections and submit to Landlord for its review and
approval, such approval not to be unreasonably withheld. Landlord shall notify
Tenant in writing whether it approves of the resubmitted Space Plans within
three business days after its receipt thereof. This process shall be repeated
until the Space Plans have been finally approved by Landlord and Tenant. If
Landlord fails to notify Tenant that it disapproves of the initial Space Plans
within five business days (or, in the case of resubmitted Space Plans, within
three business days) after the submission thereof, and such failure continues
for three business days following Tenant’s second written request therefor, then
Landlord shall be deemed to have approved the Space Plans in question. If Tenant
fails to timely deliver such Space Plans, then each day after the Space Plans
Delivery Deadline that such Space Plans are not delivered to Landlord shall be a
Tenant Delay Day. Notwithstanding anything to the contrary in this Section 2.2,
Landlord may withhold its approval of any Space Plans, in its sole discretion,
as to any portion of the Work affecting the entrance to the Premises and/or
visible from the Project’s common areas or elevator lobby areas.

3. Working Drawings.

3.1 Preparation and Delivery. On or before the twentieth day following the date
on which the Space Plans are approved (or deemed approved) by Landlord and
Tenant (such earlier date is referred to herein as the “Working Drawings
Delivery Deadline”), Tenant shall provide to Landlord for its approval final
working drawings, prepared by the Architect, of all improvements that Tenant
proposes to install in the Premises; such working drawings shall include the
partition layout, ceiling plan, electrical outlets and switches, telephone
outlets, drawings for any modifications to the mechanical, electrical, life
safety and plumbing and any other systems of the Building, and detailed plans
and specifications for the construction of the improvements called for under
this Exhibit in accordance with all applicable Laws and suitable for permitting
and construction.

3.2 Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within ten business days after Tenant’s submission
thereof, such approval not to be unreasonably withheld. If Landlord disapproves
of such working drawings, then Landlord shall notify Tenant thereof specifying
in reasonable detail the reasons for such disapproval, in which case Tenant
shall, within five business days after such notice, revise such working drawings
in accordance with Landlord’s objections and submit the revised working drawings
to Landlord for its review and approval, such approval not to be unreasonably
withheld. Landlord shall notify Tenant in writing whether it approves of the
resubmitted working drawings within three business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Tenant and Landlord. If Landlord fails to notify Tenant that
it disapproves of the initial working drawings within five business days (or, in
the case of resubmitted working drawings, within three business days) after the
submission thereof, and such failure continues for three business days following
Tenant’s second written request therefor, then Landlord shall be deemed to have
approved the working drawings in question. Notwithstanding anything to the
contrary in this Section 3.2, Landlord may withhold its approval of any working
drawings, in its sole discretion, as to any portion of the Work affecting the
entrance to the Premises and/or visible from the Project’s common areas or
elevator lobby areas.

 

  D-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

3.3 Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by the
Project’s engineer of record. Landlord’s approval of such working drawings shall
not be unreasonably withheld, provided that (a) they comply with all Laws,
(b) the improvements depicted thereon do not (1) adversely affect (in the
reasonable discretion of Landlord) the Building’s Structure or the Building’s
Systems (including the Project’s restrooms or mechanical rooms), or (2) affect
(in the sole discretion of Landlord) (A) the exterior appearance of the Project,
(B) the appearance of the Project’s common areas or elevator lobby areas, or
(C) the provision of services to other occupants of the Project, (c) such
working drawings are sufficiently detailed to allow construction of the
improvements and associated work in a good and workmanlike manner for the entire
Premises, and (d) the improvements depicted thereon conform to the rules and
regulations promulgated from time to time by Landlord for the construction of
tenant improvements (a copy of which has been delivered to Tenant). In no event
may any Tenant Party install any power or data poles or other vertical drop
poles in the Premises. As used herein, “Working Drawings” means the final
working drawings approved by Landlord, as amended from time to time by any
approved changes thereto, and “Work” means all improvements to be constructed in
accordance with and as indicated on the Working Drawings, including, without
limitation, improvements and materials which Tenant (or its Affiliates)
fabricate or manufacture (or caused to be fabricated or manufactured) for retail
sale, all of which are hereby pre-approved by Landlord as constituting a portion
of the Work), together with any work required by governmental authorities to be
made to other areas of the Project as a result of the improvements indicated by
the Working Drawings. Landlord’s approval of the Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord thereto.
Landlord shall, at Tenant’s request, sign the Working Drawings to evidence its
review and approval thereof. After the Working Drawings have been approved,
Tenant shall cause the Work to be performed in accordance with the Working
Drawings. LANDLORD MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SPACE PLANS, THE WORKING DRAWINGS OR THE WORK (OR ANY OTHER SERVICES PROVIDED BY
THE ARCHITECT, TENANT’S CONTRACTOR OR ANY OF THEIR SUBCONTRACTORS). ALL IMPLIED
WARRANTIES BY LANDLORD WITH RESPECT THERETO, INCLUDING THOSE OF HABITABILITY,
MERCHANTABILITY, MARKETABILITY, QUALITY AND FITNESS FOR A PARTICULAR PURPOSE,
ARE EXPRESSLY NEGATED AND WAIVED. WITHOUT LIMITING THE FOREGOING, LANDLORD SHALL
NOT BE RESPONSIBLE FOR ANY FAILURE OF THE WORK. LANDLORD WILL NOT BE RESPONSIBLE
FOR, OR HAVE CONTROL OR CHARGE OVER, THE ACTS OR OMISSIONS OF THE ARCHITECT OR
ITS AGENTS OR EMPLOYEES. LANDLORD IS NOT ACTING AS A CONTRACTOR AND IS NOT
GUARANTEEING THE SPACE PLANS, THE WORKING DRAWINGS OR THE WORK, TENANT’S SOLE
RECOURSE WITH RESPECT THERETO BEING THE PURSUIT OF TENANT’S REMEDIES UNDER THE
WARRANTIES CONTAINED IN TENANT’S CONSTRUCTION CONTRACT OR IN TENANT’S
ARCHITECT’S AGREEMENT.

4. Contractors; Performance of Work. The Work shall be performed only by
licensed contractors and subcontractors mutually agreed upon by Landlord and
Tenant, which approval shall not be unreasonably withheld. Tenant shall be
required to use Landlord’s designated contractor with respect to any work
involving life safety systems (including fire sprinkler and alarm system) or
Building automation systems. All contractors and subcontractors shall be
required to procure and maintain insurance against such risks, in such amounts,
and with such companies as Landlord may reasonably require. Certificates of such
insurance, with paid receipts therefor, must be received by Landlord before the
Work is commenced. The Work shall be performed in a good and workmanlike manner
free of defects, shall conform strictly with the Working Drawings, and shall be
performed in such a manner and at such times as not to interfere with or delay
Landlord’s other contractors, the operation of the Project, and the occupancy
thereof by other tenants. All contractors and subcontractors shall contact
Landlord and schedule time periods during which they may use Project facilities
in connection with the Work (e.g., elevators, excess electricity, etc.).

5. Construction Contracts.

5.1 Tenant’s General Contractor. Tenant shall enter into a construction contract
with a general contractor selected by Tenant and approved by Landlord (such
approval not to be unreasonably withtheld) in a form acceptable to Tenant’s
representative for the Work, which shall comply with the provisions of this
Section 5

 

  D-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

and provide for, among other things, (a) a one-year warranty for all defective
Work; (b) a requirement that Tenant’s contractor maintain commercial general
liability insurance of not less than a combined single limit of $5,000,000,
listing the Landlord Insured Parties, and each of their respective Affiliates as
additional insureds; (c) a requirement that the contractor perform the Work in
substantial accordance with the Space Plans and the Working Drawings (and such
plans and drawings are specifically referenced and/or itemized in Tenant’s
construction contract) and in a good and workmanlike manner; (d) a requirement
that the contractor is responsible for daily cleanup work and final clean up
(including removal of debris); and (e) those items described in Section 5.2
below (collectively, the “Approval Criteria”). Landlord shall have three
business days to notify Tenant whether it approves the proposed construction
agreements. If Landlord disapproves of the proposed construction agreements,
then it shall specify in reasonable detail the reasons for such disapproval, in
which case Tenant shall revise the proposed construction agreements to correct
the objections and resubmit them to Landlord within five business days after
Landlord notifies Tenant of its objections thereto, following which Landlord
shall have two business days to notify Tenant whether it approves the revised
construction agreements. If Landlord fails to notify Tenant that it disapproves
of the construction agreements within three business days after the initial
construction agreements or two business days after the revised construction
agreements (as the case may be) are delivered to Landlord, then Landlord shall
be deemed to have approved the construction agreements.

5.2 All Construction Contracts. Unless otherwise agreed in writing by Landlord
and Tenant, each of Tenant’s construction contracts shall: (a) provide a
schedule and sequence of construction activities and completion reasonably
acceptable to Landlord, (b) be in a contract form that satisfies the Approval
Criteria, (c) require the contractor and each subcontractor to be contractually
obligated to procure and maintain insurance coverage listing the Landlord
Insured Parties, as additional insureds against such risks, in such amounts, and
with such companies as Landlord may reasonably require, (d) be assignable
following an Event of Default by Tenant under the Lease to Landlord and
Landlord’s Mortgagees, (e) contain at least a one-year warranty for all
workmanship and materials, and (f) provide payment and performance bonds for
each contract in excess of $100,000.

6. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval shall be granted
or withheld in accordance with the standards set forth in Section 3.3 above;
additionally, if any such requested change might (a) delay the Commencement Date
or, (b) leave any portion of the Premises not fully finished and ready for
occupancy, Landlord may withhold its consent in its sole and absolute
discretion. Tenant shall, upon completion of the Work, furnish Landlord with
accurate architectural, mechanical, electrical and plumbing “as built” plans of
the Work as constructed in both blueprint and electronic CADD format (or a
comparable format subject to Landlord’s prior written approval), which plans
shall be incorporated into this Exhibit D by this reference for all purposes. If
Tenant requests any changes to the Work described in the Space Plans or the
Working Drawings, then such increased costs and any additional design costs
incurred in connection therewith as the result of any such change shall be added
to the Total Construction Costs.

7. Definitions. As used herein, “Landlord Delay Day” means any delay in the
completion of the Work which is directly attributable to the affirmative acts or
willful refusal to reasonably cooperate, at no additional cost to Landlord, of
Landlord or the employees, agents or contractors of Landlord, e.g., Landlord
fails to execute any documents required by a governmental entity in order for
Tenant to complete the Work, or the performance of Landlord’s construction work
in and around the Project unreasonably impedes Tenant’s performance of the Work,
and in each case which affirmative act or refusal to act continues for two
business days following written notice from Tenant to Landlord of the event
giving rise to the delay; and “Substantial Completion,” “Substantially
Completed,” and any derivations thereof mean the Work in the Premises is
substantially completed (as reasonably determined by Landlord) in accordance
with the Working Drawings. Substantial Completion shall have occurred even
though minor details of construction, decoration, landscaping and mechanical
adjustments remain to be completed.

8. Walk-Through; Punchlist. When Tenant considers the Work in the Premises to be
Substantially Completed, Tenant will notify Landlord and within three business
days thereafter, Landlord’s representative and Tenant’s representative shall
conduct a walk-through of the Premises and identify any necessary touch-up work,
repairs and minor completion items that are necessary for final completion of
the Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Tenant shall use
reasonable efforts to cause the contractor performing the Work to complete all
punchlist items within 30 days after agreement thereon.

 

  D-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

9. Excess Costs. Tenant shall pay the entire amount by which the Total
Construction Costs (hereinafter defined) exceed the Construction Allowance
(hereinafter defined) (such excess amount being referred to herein as the
“Excess Amount”). Upon approval of the Working Drawings and selection of a
contractor, Tenant shall promptly execute a project budget which identifies such
drawings and itemizes the Total Construction Costs and sets forth the
Construction Allowance. As used herein, “Total Construction Costs” means the
entire cost of performing the Work, including design of and space planning for
the Work and preparation of the Working Drawings and the final “as-built” plan
of the Work, costs of construction labor and materials, the cost of all
improvements made from concrete slab to concrete deck, electrical usage during
construction, additional janitorial services, standard building directory and
suite tenant signage, related taxes and insurance costs, licenses, permits,
certifications, surveys and other approvals required by Law, any applicable
governmental fees, and the construction supervision fee referenced in Section 12
of this Exhibit.

10. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $[***] per rentable square foot in the Premises (the
“Construction Allowance”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work. In no event shall more than $[***] per
rentable square foot of the Construction Allowance be used toward soft costs,
including, without limitation, Tenant’s moving expenses, furniture, fixtures and
equipment, amounts payable to a project coordinator, construction consultant or
similar consultant, data and telecommunications wiring and furniture, including
free standing workstations, fixtures and related equipment (collectively, “Soft
Costs”). No advance of the Construction Allowance shall be made by Landlord
until Tenant has first paid to the contractor from its own funds (and provided
reasonable evidence thereof to Landlord) the anticipated Excess Amount.
Thereafter, Landlord shall pay to Tenant the Construction Allowance, to be
applied solely toward the remaining Total Construction Costs and not in
reimbursement of the Excess Amount paid by Tenant, in multiple disbursements
(but not more than once in any calendar month) following the receipt by Landlord
of the following items: (a) a request for payment, (b) final, unconditional or
partial lien waivers, as the case may be, from all persons performing five
thousand dollars ($5,000) or more of work or supplying or fabricating materials
for the Work, fully executed, acknowledged and in recordable form, (c) copies of
all invoices and proof of payment of same , and (d) the Architect’s
certification that the Work for which reimbursement has been requested has been
finally completed, including (with respect to the last application for payment
only) any punch-list items, on the appropriate AIA form or another form approved
by Landlord, and, with respect to the disbursement of the last 10% of the
Construction Allowance: (1) the permanent certificate of occupancy issued for
the Premises, (2) Tenant’s occupancy of the Premises, (3) delivery of the
“as-built” plans for the Work as constructed (and as set forth above) to
Landlord’s construction representative (set forth below) together with an air
balance report confirming that the HVAC system has been properly balanced, and
(4) an estoppel certificate confirming such factual matters as Landlord or
Landlord’s Mortgagee may reasonably request (collectively, a “Completed
Application for Payment”). Landlord shall pay the amount requested in the
applicable Completed Application for Payment to Tenant within 30 days following
Tenant’s submission of the Completed Application for Payment. If, however, the
Completed Application for Payment is incomplete or incorrect, Landlord’s payment
of such request shall be deferred until 15 days following Landlord’s receipt of
the corrected Completed Application for Payment. Notwithstanding anything to the
contrary contained in this Exhibit, Landlord shall not be obligated to make any
disbursement of the Construction Allowance during the pendency of any of the
following: (A) Landlord has received written notice of any unpaid claims
relating to any portion of the Work or materials in connection therewith, other
than claims which will be paid in full from such disbursement, (B) there is an
unbonded lien outstanding against the Project or the Premises or Tenant’s
interest therein by reason of work done, or claimed to have been done, or
materials supplied or specifically fabricated, claimed to have been supplied or
specifically fabricated, to or for Tenant or the Premises, (C) the conditions to
the advance of the Construction Allowance are not satisfied, or (D) an Event of
Default by Tenant exists. After the final completion of the Work and a
reconciliation by Landlord of the Construction Allowance and the Total
Construction Costs and provided no default under this Lease then exists and no
Event of Default has occurred, Tenant may use any excess Construction Allowance
(up to a maximum of $10.00 per rentable square foot in the Premises) towards
Soft Costs. Landlord will reimburse Tenant for the Soft Costs (subject to the
cap described above) within 30 days after receiving invoices therefor and
supporting documentation reasonably acceptable to Landlord. The Construction
Allowance must be used (that is, the Work must be fully complete and the
Construction Allowance disbursed) within six months following the Commencement
Date or shall be deemed forfeited with no further obligation by Landlord with
respect thereto, time being of the essence with respect thereto.

 

  D-4  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

11. Test-Fit Allowance. Landlord shall provide Tenant a test-fit allowance of
$0.10 per rentable square foot in the Premises (the “Test-Fit Allowance”).
Within 30 days following the date on which Tenant presents Landlord with an
invoice from the Architect and evidence of Tenant’s payment thereof, Landlord
shall reimburse Tenant’s actual, out-of-pocket expenses incurred in connection
with the Architect with respect to the Work, up to a maximum amount of the
Test-Fit Allowance.

12. Right of Inspection. Landlord or its Affiliate or agent may inspect the Work
and coordinate the relationship between the Work, the Project and the Building’s
Systems. Any third party fees incurred by Landlord in conjunction with its
construction supervision/coordination shall be paid from the Construction
Allowance. In consideration for Landlord’s construction supervision services,
Tenant shall pay to Landlord a construction supervision fee equal to one percent
of the Total Construction Costs (exclusive of the construction supervision fee).

13. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:   

Mike George

c/o Jones Lang LaSalle

2701 Dallas Parkway, Suite 680

Dallas, TX 75093

Telephone: 972.943.9795 Email: mike.george@am.jll.com

Tenant’s Representative:   

Michelle Mouly

c/o DIRTT Environmental Solutions, Ltd. 7303 30th Street SE

Calgary, Alberta Canada T2C 1N6 Telephone: 403-200-4618

Email: mmouly@dirtt.com

 

and

 

Andrea Wilkins, LEED® AP O+M, WELL AP

c/o Jones Lang LaSalle

8343 Douglas Avenue, Suite 100

Dallas, Texas 75225

Telephone : 214- 438-6517

Mobile: +1 702 277 5193

Email : andrea.wilkins@am.jll.com

14. Miscellaneous. To the extent not inconsistent with this Exhibit, Sections
8.1 and 21 of this Lease shall govern the performance of the Work and Landlord’s
and Tenant’s respective rights and obligations regarding the improvements
installed pursuant thereto.

 

  D-5  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT E

CONFIRMATION OF COMMENCEMENT DATE

                    , 20  

DIRTT Environmental Solutions, Inc.

6105 Tennyson Parkway – South Building, Suite 100

Plano, TX 75024

Re: Lease Agreement (the “Lease”) dated March 4, 2020, between TENNYSON CAMPUS
OWNER, LP, a Delaware

limited partnership (“Landlord”), and DIRTT ENVIRONMENTAL SOLUTIONS, INC., a
Colorado corporation (“Tenant”). Capitalized terms used herein but not defined
shall be given the meanings assigned to them in the Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for the punchlist items described on Exhibit A
hereto (the “Punchlist Items”), and except for such Punchlist Items, Landlord
has fulfilled all of its duties under the Lease with respect to such initial
tenant improvements. Furthermore, Tenant acknowledges that the Premises are
suitable for the Permitted Use.

2. Commencement Date. The Commencement Date of the Lease
is                                , 20 .

3. Expiration Date. The Term is scheduled to expire
on                            , 20 , which is the last day of the 89th full
calendar month following the Commencement Date.

4. Contact Person. Tenant’s contact person in the Premises is:

DIRTT Environmental Solutions, Inc.

6105 Tennyson Parkway – South Building, Suite 100 Plano, TX 75024

Attention:                                                 

Telephone:                         

Email:                                         

5. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

6. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

  E-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Sincerely, JONES LANG LASALLE AMERICAS, INC., on behalf of Landlord

By:     Name:  

Title:  

 

Agreed and accepted: DIRTT ENVIRONMENTAL SOLUTIONS, INC., a Colorado corporation

By:    

Name:

Title:  

 

  E-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT A

PUNCHLIST ITEMS

Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

 

  E-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TENANT ESTOPPEL CERTIFICATE

The undersigned is the Tenant under the Lease (defined below)
between                                    , a                                ,
as Landlord, and the undersigned as Tenant, for the Premises on
the                 floor(s) of the building located at
                                ,                      and commonly known
as                                    , and hereby certifies as follows:

1. The Lease consists of the original Lease Agreement dated as of , 20 , between
Tenant and Landlord[‘s predecessor-in-interest] and the following amendments or
modifications thereto (if none, please state “none”):

 

                                   

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

2. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

3. The Term commenced on                                            , 20 , and
the Term expires, excluding any extension options,
on                                    , 20 , and Tenant has no option to
purchase all or any part of the Premises or the Building or, except as expressly
set forth in the Lease, any option to terminate or cancel the Lease.

4. Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):

 

                                   

5. All monthly installments of Basic Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due
through                       . The current monthly installment of Basic Rent is
$    .

6. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder.

7. As of the date hereof, there are no existing defenses or offsets, or, to
Tenant’s knowledge, claims or any basis for a claim, that Tenant has against
Landlord and no event has occurred and no condition exists, which, with the
giving of notice or the passage of time, or both, will constitute a default
under the Lease.

8. No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.

 

  F-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

9. If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is and will remain during the Term a duly
formed and existing entity qualified to do business in the state in which the
Premises are located and that Tenant has full right and authority to execute and
deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

10. There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.

11. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, Tenant has not used or stored any
hazardous substances in the Premises.

12. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by Tenant and
all reimbursements and allowances due to Tenant under the Lease in connection
with any tenant improvement work have been paid in full.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

 

TENANT:                                                                ,
a                                               
By:                                     
                                                                   
Name:                                     
                                                             Title:      
Executed as of                                    , 20_.

 

  F-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

GUARANTOR’S CONFIRMATION

The undersigned is the Guarantor under the Guaranty (defined below) executed by
Guarantor in favor of                                         ,
a                                        , as Landlord, in connection with the
Lease, and hereby certifies as follows:

1. The Guaranty consists of the original Guaranty dated as
of                                , 20     , executed by Guarantor in favor of
Landlord[‘s predecessor-in-interest] and the following amendments or
modifications thereto (if none, please state “none”):

 

                                   

The documents listed above are herein collectively referred to as the
“Guaranty”.

2. The Guaranty is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Section 1 above.

3. As of the date hereof, there are no existing defenses or offsets, or, to
Guarantor’s knowledge, claims or any basis for a claim, that Guarantor has
against Landlord and no event has occurred and no condition exists, which, with
the giving of notice or the passage of time, or both, will constitute a default
under the Guaranty.

4. If Guarantor is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Guarantor hereby
represents and warrants that Guarantor is and will remain during the Term a duly
formed and existing entity and that Guarantor has full right and authority to
execute and deliver this Estoppel Certificate and that each person signing on
behalf of Guarantor is authorized to do so.

5. There are no actions pending against Guarantor under any bankruptcy or
similar laws.

Guarantor acknowledges that this Guarantor’s Confirmation to the Estoppel
Certificate may be delivered to Landlord, Landlord’s Mortgagee or to a
prospective mortgagee or prospective purchaser, and their respective successors
and assigns, and acknowledges that Landlord, Landlord’s Mortgagee and/or such
prospective mortgagee or prospective purchaser will be relying upon the
statements contained herein in disbursing loan advances or making a new loan or
acquiring the property of which the Premises are a part and that receipt by it
of this certificate is a condition of disbursing loan advances or making such
loan or acquiring such property.

 

GUARANTOR:

                                                               ,
a                                               
By:                                     
                                                                   
Name:                                     
                                                            
Title:                                     
                                                        

 

  F-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT G

PARKING

Tenant shall be provided a total of 90 unreserved parking spaces in the parking
facilities associated with the Building (the “Parking Area”) subject to such
terms, conditions and regulations as are from time to time applicable to patrons
of the Parking Area, 54 of which shall be in the parking garage associated with
the Building with the balance being in the surface lot associated with the
Building. In addition, Tenant shall be provided five reserved parking spaces in
the parking garage and five reserved parking spaces in the surface lot, in each
case at the locations depicted in Schedule I attached hereto, and Landlord shall
install visitor parking signs for each such reserved parking space, which
visitor parking signs shall be mutually agreed upon by Landlord and Tenant.
There shall be no separate charge for Tenant’s use of the unreserved and
reserved parking spaces during the initial Term. Tenant shall be provided
parking access cards for all parking spaces requiring such cards for purposes of
access.

Tenant shall at all times comply with all Laws respecting the use of the Parking
Area. Landlord reserves the right to adopt, modify, and enforce reasonable rules
and regulations governing the use of the Parking Area from time to time
including designation of assigned parking spaces, requiring use of any key-card,
sticker, or other identification or entrance systems and charging a fee for
replacement of any such key-card sticker or other item used in connection with
any such system and hours of operations. Landlord may refuse to permit any
person who violates such rules and regulations to park in the Parking Area, and
any violation of the rules and regulations shall subject the car to removal from
the Parking Area.

Tenant may validate visitor parking by such method or methods as Landlord may
approve, at the validation rate from time to time generally applicable to
visitor parking. Unless specified to the contrary above, the parking spaces
provided hereunder shall be provided on an unreserved, “first-come, first
served” basis. Tenant acknowledges that Landlord has arranged or may arrange for
the Parking Area to be operated by an independent contractor, not affiliated
with Landlord.

All motor vehicles (including all contents thereof) shall be parked in the
Parking Area at the sole risk of Tenant and each other Tenant Party, it being
expressly agreed and understood Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and Landlord is not responsible for
the protection and security of such vehicles. If for any reason (other than a
Casualty) either any of the reserved parking spaces or seventy-five percent
(75%) or more of the unreserved parking spaces to which Tenant is entitled
pursuant to this Exhibit are not reasonably available to Tenant, Tenant is then
continuously operating at the Premises and has not abandoned or vacated the
Premises or a substantial portion thereof, Tenant promptly notifies Landlord of
such unavailability (including a reasonably detailed specification of the
number, type and location within the Parking Area of such unavailable parking
spaces), and substitute parking which is reasonably comparable to such
unavailable parking (provided, however, that Landlord’s provision of valet
services, at Landlord’s sole cost and expense, to Tenant’s employees and
customers at reasonable times shall be deemed to satisfy such substitute parking
requirement for all purposes) (“Substitute Parking”) is not made or does not
become available to Tenant within forty-five (45) days following such notice
(or, if Substitute Parking is not made or does not become available to Tenant
within such forty- five [45] day period, such longer period as may be reasonably
necessary for Landlord to make Substitute Parking available to Tenant, provided
that Landlord has commenced and diligently prosecutes to completion the same),
then Tenant may deliver notice of termination to Landlord within ten (10) days
following the expiration of such period and this Lease shall terminate thirty
(30) days following such notice of termination; provided, however, that if
Substitute Parking is made or becomes available to Tenant within such thirty
(30) day period, such notice of termination shall be deemed void ab initio;
provided, further, that Tenant shall have no rights under this paragraph if an
Event of Default exists as of any such notice or termination dates.
Notwithstanding anything in this Lease to the contrary, Landlord shall have the
right, at any time and from time to time, to re-stripe and/or reconfigure the
Parking Area to create Substitute Parking and to make such Substitute Parking
available to Tenant. Tenant’s rights pursuant to this paragraph shall be in full
settlement of all claims that Tenant might otherwise have against Landlord
because of Landlord’s failure or inability to provide Tenant with the parking to
which Tenant is entitled pursuant to this Lease. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, LANDLORD SHALL
HAVE NO LIABILITY WHATSOEVER FOR ANY PROPERTY DAMAGE OR LOSS WHICH MIGHT OCCUR
ON THE PARKING AREA OR AS A RESULT OF OR IN CONNECTION WITH THE PARKING OF MOTOR
VEHICLES IN ANY OF THE PARKING SPACES.

 

  G-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

SCHEDULE I-A

PARKING GARAGE

 

LOGO [g913346g0502123954655.jpg]

 

  G-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

SCHEDULE 1-B

SURFACE LOT

 

LOGO [g913346g0502123954874.jpg]

 

  G-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT H

EXTENSION OPTION

Tenant may extend the Term for one additional period of five years, by
delivering written notice of the exercise thereof to Landlord not earlier than
15 months or later than 12 months before the expiration of the Term. The Basic
Rent payable for each month during such extended Term (including periodic
increases in same) shall be the prevailing rental rate (the “Prevailing Rental
Rate”), at the commencement of such extended Term, for renewals of space in the
Plano/Legacy submarket of equivalent quality, size, utility and location, with
the economic concessions landlords have accepted and granted in current
transactions between non-affiliated parties from non-expansion and non-equity
tenants of comparable creditworthiness for a comparable use for a comparable
period of time, the length of the extended Term, the credit standing of Tenant
and the amount and frequency of increases in Basic Rent to be taken into
account. Within 30 days after receipt of Tenant’s notice to extend, Landlord
shall deliver to Tenant written notice of the Prevailing Rental Rate and shall
advise Tenant of the required adjustment to Basic Rent, if any, and the other
terms and conditions offered. Tenant shall, within ten days after receipt of
Landlord’s notice, notify Landlord in writing whether Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate. If Tenant timely
notifies Landlord that Tenant accepts Landlord’s determination of the Prevailing
Rental Rate, then, within 30 days following the determination of the Prevailing
Rental Rate, Landlord and Tenant shall execute an amendment to this Lease
extending the Term on the same terms and conditions provided in this Lease,
except as follows:

(a) Basic Rent shall be adjusted to the Prevailing Rental Rate, with periodic
increases therein as described above;

(b) Tenant shall have no further option to extend the Term unless expressly
granted by Landlord in writing; and

(c) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.

If Tenant timely delivers written notice to Landlord that Tenant rejects
Landlord’s determination of the Prevailing Rental Rate, time being of the
essence with respect thereto, Tenant shall be deemed to have irrevocably renewed
the Term, and the determination of the Prevailing Rental Rate shall be made by
brokers as provided below. In such event, within ten days thereafter, each party
shall select a licensed commercial real estate broker with at least ten years’
experience in leasing office buildings in the city or submarket in which the
Premises are located (a “Qualified Broker”). The two brokers shall give their
opinion of prevailing rental rates (based upon the same criteria as described in
the first paragraph above) within ten days after their retention. If such
brokers timely reach agreement, such agreed determination shall be the
Prevailing Rental Rate for purposes of this Exhibit and shall be final and
binding on Landlord and Tenant. In the event the opinions of the two brokers
differ and, after good faith efforts for ten days after the expiration of such
initial ten-day period, they cannot mutually agree, the brokers shall
immediately and jointly appoint a third Qualified Broker. If the brokers are
unable to agree upon such third Qualified Broker, then such third Qualified
Broker shall be appointed by the American Arbitration Association upon the
request of either Landlord or Tenant (and such appointee shall satisfy the
requirement of a Qualified Broker and shall be bound by the procedures described
in this paragraph). This third broker shall immediately (within five days)
choose either the determination of Landlord’s broker or Tenant’s broker and such
choice of this third broker shall be the Prevailing Rental Rate for purposes of
this Exhibit and shall be final and binding on Landlord and Tenant. Each party
shall pay its own costs for its real estate broker. Following the determination
of the Prevailing Rental Rate by the brokers, the parties shall equally share
the costs of any third broker. The parties shall immediately execute an
amendment as set forth above. If Tenant fails to timely notify Landlord in
writing that Tenant accepts or rejects Landlord’s determination of the
Prevailing Rental Rate, time being of the essence with respect thereto, then, at
Landlord’s option, (A) Tenant’s rights under this Exhibit shall terminate and
Tenant shall have no right to extend the Term; or (B) Tenant shall be deemed to
have irrevocably renewed the Term and to have accepted Landlord’s determination
of the Prevailing Rental Rate.

 

  H-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Tenant’s rights under this Exhibit shall terminate, at Landlord’s option, if
(A) an Event of Default exists as of the date of Tenant’s exercise of its rights
under this Exhibit or as of the commencement date of the extended Term, (B) this
Lease or Tenant’s right to possession of any of the Premises is terminated,
(C) Tenant assigns its interest in this Lease or sublets any portion of the
Premises other than to a Permitted Transferee, (D) Tenant fails to lease from
Landlord at least 80% of the rentable square feet leased to Tenant as of the
Lease Date, (E) Landlord determines, in its sole but reasonable discretion, that
Tenant’s financial condition or creditworthiness has materially deteriorated
since the Lease Date, (F) Tenant fails to timely exercise its option under this
Exhibit, time being of the essence with respect to Tenant’s exercise thereof, or
(G) the Guaranty fails to be effective for any reason, or if Guarantor attempts
to revoke, rescind or otherwise challenge the effectiveness of the Guaranty, or
if Guarantor fails or refuses to consent to the proposed lease amendment and
confirm and ratify that Tenant’s obligations under the Lease, as amended by any
previous amendments and the proposed lease amendment in question, are fully
included in the obligations to be guaranteed by Guarantor under the Guaranty.

 

  H-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT I

RIGHT OF FIRST REFUSAL

Subject to then-existing renewal or expansion options or other preferential
rights of Qualtrics, LLC, its successors, assigns and subtenants (collectively,
the “Priority Tenant”), if Landlord receives an offer from a third party (other
than the then-current tenant or occupant therein) (a “Third Party Offer”) to
lease any of the space designated on Exhibit A hereto (the “Refusal Space”) and
Landlord is willing to accept the terms of such Third Party Offer and the
Priority Tenant does not timely exercise its rights of first refusal with
respect thereto (or, if the Priority Tenant timely exercises its rights but
fails to satisfy all the conditions precedent to the Priority Tenant’s rights to
lease the space which is the subject of the Third Party Offer), Landlord shall
offer to lease to Tenant the Refusal Space on the same terms and conditions as
the Third Party Offer; such offer shall (a) be in writing, (b) specify the part
of the Refusal Space being offered to Tenant hereunder (the “Designated Refusal
Space”), (c) specify the rent to be paid for the Designated Refusal Space, and
(d) contain the basic terms and conditions of the Third Party Offer and the date
on which the Designated Refusal Space shall be included in the Premises (the
“Refusal Notice”). The Refusal Notice shall be substantially similar to the
Refusal Notice attached to this Exhibit. Tenant shall notify Landlord in writing
whether Tenant elects to lease the Designated Refusal Space subject to the Third
Party Offer on the same terms and conditions as the Third Party Offer in the
Refusal Notice, within ten business days after Landlord delivers to Tenant the
Refusal Notice. If Tenant timely elects to lease the Designated Refusal Space
within such ten business day period, Landlord and Tenant shall execute an
amendment to this Lease, effective as of the date the Designated Refusal Space
is to be included in the Premises, on the same terms as this Lease except
(1) the Basic Rent and parking charges shall be the amounts specified in the
Refusal Notice, (2) the term for the Designated Refusal Space shall be that
specified in the Refusal Notice, (3) Tenant shall lease the Designated Refusal
Space in an “AS-IS” condition, (4) Landlord shall not be required to perform any
work therein, (5) Landlord shall not provide to Tenant any allowances other than
those contained in the Third Party Offer (e.g., moving allowance, construction
allowance, and the like) if any, and (6) other terms set forth in the Lease
which are inconsistent with the terms of the Refusal Notice shall be modified
accordingly. Notwithstanding the foregoing, if the Refusal Notice includes space
in excess of the Refusal Space, Tenant must exercise its right hereunder, if at
all, as to all of the space contained in the Refusal Notice. To the extent that
multiple tenants have rights to lease the Refusal Space, Landlord may elect to
deliver a Refusal Notice to Tenant and such third party tenants at the same
time, and if both Tenant and another third party tenant accept the Refusal
Notice, the party with the superior rights shall prevail.

Landlord represents to Tenant that the Priority Tenant is the only party that
has a right to lease the Refusal Space which is superior to Tenant’s right to
lease the Refusal Space as set forth in this Exhibit.

If Tenant fails or is unable to timely exercise its right hereunder with respect
to the Designated Refusal Space, such right shall lapse, time being of the
essence with respect to the exercise thereof (it being understood Tenant’s right
hereunder is a one-time right only as to each Designated Refusal Space the first
time it is offered to Tenant hereunder), and Landlord may lease all or a portion
of the Designated Refusal Space to third parties on such terms as Landlord may
elect. For purposes hereof, if a Refusal Notice is delivered for less than all
of the Refusal Space but such notice provides for an expansion, right of first
refusal, or other preferential right to lease some of the remaining portion of
the Refusal Space, such remaining portion of the Refusal Space shall thereafter
be excluded from the provisions of this Exhibit. Unless otherwise agreed in
writing by Landlord and Tenant’s real estate broker, in no event shall Landlord
be obligated to pay a commission with respect to any space leased by Tenant
under this Exhibit, and Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through or under the indemnifying party.

Tenant’s rights under this Exhibit shall terminate, at Landlord’s option, if
(a) an Event of Default exists as of the date of Tenant’s exercise of its rights
under this Exhibit or as of the effective date of the addition of the Designated
Refusal Space to the Premises, (b) this Lease or Tenant’s right to possession of
any of the Premises is terminated, (c) Tenant assigns its interest in this Lease
or sublets any portion of the Premises other than to a Permitted Transferee, (d)
Tenant fails to lease from Landlord at least 80% of the rentable square feet
leased to Tenant as of the Lease Date, (e) Landlord determines, in its sole but
reasonable discretion, that Tenant’s financial condition or creditworthiness has
materially deteriorated since the Lease Date, (f) Tenant fails to timely
exercise its option under this Exhibit, time being of the essence with respect
to Tenant’s exercise thereof, or (g) less than two full calendar years remain in
the initial Term of this Lease.

 

  I-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Tenant’s rights under this Exhibit shall not apply to leases that allow tenants
in the Building to use such space as unfinished storage area and other temporary
leases to provide temporary space to tenants that ultimately will occupy other
space in the Building on a permanent basis, any management space, tenant
relocation space and other building space/amenities (conference center, fitness
center, etc.), including without limitation any Refusal Space that Landlord
elects, in its sole discretion, to convert into common area or amenities.

 

  I-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

FORM OF REFUSAL NOTICE

[Insert Date of Notice]

BY OVERNIGHT COURIER

DIRTT Environmental Solutions, Inc.

6105 Tennyson Parkway – South Building, Suite 100

Plano, TX 75024

 

  Re:

Lease Agreement (the “Lease”) dated March 4, 2020, between TENNYSON CAMPUS
OWNER, LP, a Delaware limited partnership (“Landlord”), and DIRTT ENVIRONMENTAL
SOLUTIONS, INC., a Colorado corporation (“Tenant”). Capitalized terms used but
not defined herein shall have the meanings assigned to them in the Lease.

Ladies and Gentlemen:

Pursuant to the Right of First Refusal attached to the Lease, this is a Refusal
Notice on Suite                . The basic terms and conditions are as follows:

 

LOCATION:         SIZE:   

                                 rentable square feet

BASIC RENT RATE:    Initially, $             per rentable square foot in the
Designated Refusal Space, with             % annual increases TERM:        
IMPROVEMENTS:         COMMENCEMENT:         PARKING TERMS:         OTHER
MATERIAL TERMS:        

Under the terms of the Right of First Refusal, you must exercise your rights, if
at all, as to the Designated Refusal Space on the depiction attached to this
Refusal Notice within ten business days after Landlord delivers such Refusal
Notice. Accordingly, you have until 5:00 p.m. local time
on                                         , 20_, to exercise your rights under
the Right of First Refusal and accept the terms as contained herein, failing
which your rights under the Right of First Refusal shall terminate and Landlord
shall be free to lease the Designated Refusal Space to any third party. If
possible, any earlier response would be appreciated. Please note your acceptance
of this Refusal Notice shall be irrevocable and may not be rescinded.

Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Refusal Notice including
the inclusion of the Designated Refusal Space in the Premises; provided,
however, the failure by Landlord and Tenant to execute such amendment shall not
affect the inclusion of such Designated Refusal Space in the Premises in
accordance with this Refusal Notice.

THE FAILURE TO ACCEPT THIS REFUSAL NOTICE BY (A) DESIGNATING THE “ACCEPTED” BOX,
AND (B) EXECUTING AND RETURNING THIS REFUSAL NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS

 

  I-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

UNDER THE RIGHT OF FIRST REFUSAL, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
DESIGNATED REFUSAL SPACE. THE FAILURE TO EXECUTE THIS LETTER WITHIN SUCH TIME
PERIOD SHALL BE DEEMED A WAIVER OF THIS REFUSAL NOTICE.

Should you have any questions, do not hesitate to call.

 

Sincerely, TENNYSON CAMPUS OWNER, LP, a Delaware limited partnership

By:   Tennyson Campus Owner GP, LLC, a Delaware limited liability company, its
general partner

By:   Name:   Title:  

[please check appropriate box]

ACCEPTED☐

REJECTED☐

DIRTT ENVIRONMENTAL SOLUTIONS, INC., a Colorado corporation

 

By:    

Name:    

Title:    

Date:  

Enclosure [attach depiction of Designated Refusal Space]

 

  I-4  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT J

GUARANTY

As a material inducement to Landlord to enter into the Lease Agreement, dated
March 4, 2020 (the “Lease”), between DIRTT ENVIRONMENTAL SOLUTIONS, INC., a
Colorado corporation, as Tenant, and TENNYSON CAMPUS OWNER, LP, a Delaware
limited partnership, as Landlord, DIRTT ENVIRONMENTAL SOLUTIONS LTD., an Alberta
corporation (“Guarantor”), hereby unconditionally and irrevocably guarantees the
complete and timely performance of each obligation of Tenant (and any assignee)
under the Lease, and any extensions or renewals of and amendments to the Lease.
This Guaranty is an absolute, primary, and continuing, guaranty of payment and
performance (not collection) and is independent of Tenant’s obligations under
the Lease. Guarantor (and if this Guaranty is signed by more than one person or
entity, each Guarantor hereunder) shall be primarily liable, jointly and
severally, with Tenant and any other guarantor of Tenant’s obligations.
Guarantor waives any right to require Landlord to (a) join Tenant with Guarantor
in any suit arising under this Guaranty, (b) proceed against or exhaust any
security given to secure Tenant’s obligations under the Lease, (c) exercise any
rights under Landlord’s remedies pursuant to the Lease, (d) take any action
pursuant to applicable forcible entry and detainer statutes, or (e) pursue or
exhaust any other person (including Tenant) or any other remedy in Landlord’s
power.

Until all of Tenant’s obligations to Landlord have been discharged in full,
Guarantor’s right of subrogation against Tenant shall be subject and subordinate
to Landlord’s rights under the Lease and this Guaranty. Landlord may, without
notice or demand and without affecting Guarantor’s liability hereunder, from
time to time, compromise, extend, renew or otherwise modify any or all of the
terms of the Lease by amendment, novation or otherwise (including a new lease,
to the extent a court of competent jurisdiction determines any of the foregoing
constitutes a new lease), or fail to perfect, or fail to continue the perfection
of, any security interests granted under the Lease. Without limiting the
generality of the foregoing, if Tenant elects to increase the size of the leased
premises, extend or renew the lease term, or otherwise expand Tenant’s
obligations under the Lease, Tenant’s execution of such lease documentation
shall constitute Guarantor’s consent thereto (and such increased obligations of
Tenant under the Lease shall constitute a guaranteed obligation hereunder);
Guarantor hereby waives any and all rights to consent thereto. Guarantor waives
any right to participate in any security now or hereafter held by Landlord.
Guarantor hereby waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, dishonor and notices of acceptance
of this Guaranty, and waives all notices of existence, creation or incurring of
new or additional obligations from Tenant to Landlord. Guarantor further waives
all defenses afforded guarantors or based on suretyship or impairment of
collateral under applicable Law, other than payment and performance in full of
Tenant’s obligations under the Lease. The liability of Guarantor under this
Guaranty will not be affected by (a) the release or discharge of Tenant from, or
impairment, limitation or modification of, Tenant’s obligations under the Lease
in any bankruptcy, receivership, or other debtor relief proceeding, whether
state or federal and whether voluntary or involuntary; (b) the rejection or
disaffirmance of the Lease in any such proceeding; or (c) the cessation from any
cause whatsoever of the liability of Tenant under the Lease.

Guarantor shall not, without the prior written consent of Landlord, (a) assign
or transfer this Guaranty or any estate or interest herein, whether directly or
by operation of law, (b) permit any other entity to become Guarantor hereunder
by merger, consolidation, or other reorganization, (c) if Guarantor is an entity
other than a corporation whose stock is publicly traded, permit the transfer of
an ownership interest in Guarantor so as to result in a change in the current
direct or indirect control of Guarantor, or (d) sell or otherwise transfer, in
one or more transactions, a majority of Tenant’s assets. If Guarantor violates
the foregoing restrictions or otherwise defaults under this Guaranty, Landlord
shall have all available remedies at law and in equity against Guarantor and
Tenant. Without limiting the generality of the foregoing, Landlord may
(1) declare an immediate Event of Default under the Lease, (2) require Guarantor
and/or Tenant (at Landlord’s election) to deliver to Landlord additional
security for the obligations of Tenant and Guarantor under the Lease and the
Guaranty, respectively, which additional security may be in the form of an
irrevocable letter of credit in form and substance satisfactory to Landlord, and
in an amount to be determined by Landlord in its sole and absolute discretion,
and (3) increase the amount of Basic Rent payable by Tenant under the Lease by
150% of the Basic Rent otherwise payable under the Lease to compensate Landlord,
for among other things, the reasonable estimate in the diminution in the fair
market value of the Project. Landlord and Tenant agree that Landlord’s damages
resulting from Guarantor’s default under this Guaranty are difficult, if not
impossible, to determine and the Basic Rent increase as provided above is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of such damages to be certain. Any and all remedies set forth in this
Guaranty:

 

  J-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

(A) shall be in addition to any and all other remedies Landlord may have at law
or in equity, (B) shall be cumulative, and (C) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. However, Guarantor may permit any other entity to
become Guarantor hereunder and/or permit the transfer of an ownership interest
in Guarantor (each a “Permitted Guarantor Change”) without the written consent
of Landlord, provided the new Guarantor is:

(4) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Guarantor, or
its corporate successors or assigns, is merged or consolidated, in accordance
with applicable statutory provisions governing merger and consolidation of
business entities, so long as (A) Guarantor’s obligations hereunder are assumed
by the entity surviving such merger or created by such consolidation; and
(B) the proposed transferee satisfies the Tangible Net Worth/Credit Threshold as
of the effective date of the Permitted Guarantor Change; or

(5) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Guarantor’s assets, so long as (A) Guarantor’s obligations hereunder are assumed
by the entity acquiring such assets; and (B) the proposed transferee satisfies
the Tangible Net Worth/Credit Threshold as of the effective date of the
Permitted Guarantor Change.

Guarantor shall promptly notify Landlord of any such Permitted Guarantor Change.
Guarantor shall remain liable for the performance of all of the obligations of
Guarantor hereunder, or if Guarantor no longer exists because of a merger,
consolidation, or acquisition, the surviving or acquiring entity shall expressly
assume in writing the obligations of Guarantor hereunder. No later than ten days
after the effective date of any Permitted Guarantor Change, Guarantor agrees to
furnish Landlord with (i) copies of the instrument effecting any of the
foregoing Permitted Guarantor Changes, and (ii) documentation establishing
Guarantor’s satisfaction of the requirements set forth above applicable to any
such Permitted Guarantor Change.

Guarantor represents and warrants, as a material inducement to Landlord to enter
into the Lease, that (a) this Guaranty and each instrument securing this
Guaranty have been duly executed and delivered and constitute legally
enforceable obligations of Guarantor; (b) there is no action, suit or proceeding
pending or, to Guarantor’s knowledge, threatened against or affecting Guarantor,
at law or in equity, or before or by any governmental authority, which might
result in any materially adverse change in Guarantor’s business or financial
condition; (c) execution of this Guaranty will not render Guarantor insolvent;
(d) Guarantor expects to receive substantial benefits from Tenant’s financial
success; and (e) this Guaranty may reasonably be expected directly or indirectly
to benefit Guarantor.

Guarantor shall pay to Landlord all costs incurred by Landlord in enforcing this
Guaranty (including, without limitation, reasonable attorneys’ fees and
expenses). The obligations of Tenant under the Lease to execute and deliver
estoppel and financial statements, as therein provided, shall be deemed to also
require the Guarantor hereunder to do so and provide the same relative to
Guarantor following written request by Landlord in accordance with the terms of
the Lease (except that Guarantor shall have no such obligation to deliver
financial statements if Guarantor is a publicly traded entity whose financial
statements are publicly available). All notices and other communications given
pursuant to, or in connection with, this Guaranty shall be delivered in the same
manner required in the Lease. All notices or other communications addressed to
Guarantor shall be delivered at the address set forth below. This Guaranty shall
be binding upon the heirs, legal representatives, successors and assigns of
Guarantor and shall inure to the benefit of Landlord’s successors and assigns.

This Guaranty will be governed by and construed in accordance with the laws of
the State in which the Premises (as defined in the Lease) are located. The
proper place of venue to enforce this Guaranty will be the county or district in
which the Premises are located. In any legal proceeding regarding this Guaranty,
including enforcement of any judgments, Guarantor irrevocably and
unconditionally (a) submits to the jurisdiction of the courts of law in the
county or district in which the Premises are located; (b) accepts the venue of
such courts and waives and agrees not to plead any objection thereto; and
(c) agrees that (1) service of process may be effected at the address specified
herein, or at such other address of which Landlord has been properly notified in
writing, and (2) nothing herein will affect Landlord’s right to effect service
of process in any other manner permitted by applicable law.

 

  J-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Guarantor acknowledges that it and its counsel have reviewed and revised this
Guaranty and that the rule of construction to the effect that any ambiguities
are to be resolved against the drafting party will not be employed in the
interpretation of this Guaranty or any document executed and delivered by
Guarantor in connection with the transactions contemplated by this Guaranty.

The representations, covenants and agreements set forth herein will continue and
survive the termination of the Lease or this Guaranty. The masculine and neuter
genders each include the masculine, feminine and neuter genders. This instrument
may not be changed, modified, discharged or terminated orally or in any manner
other than by an agreement in writing signed by Guarantor and Landlord. The
words “Guaranty” and “guarantees” will not be interpreted to limit Guarantor’s
primary obligations and liability hereunder.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, GUARANTOR KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON THIS GUARANTY, ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS LEASE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN), OR ACTION BETWEEN LANDLORD AND GUARANTOR OR ANY EXERCISE BY
LANDLORD OR GUARANTOR OF ANY OF THEIR RESPECTIVE RIGHTS UNDER THIS GUARANTY OR
IN ANY WAY RELATING TO THE PREMISES. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
LANDLORD TO ENTER INTO THE LEASE. THIS WAIVER SURVIVES THE EXPIRATION OR
TERMINATION OF THE LEASE AND THIS GUARANTY.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

  J-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Executed as of the Lease Date.

 

DIRTT ENVIRONMENTAL SOLUTIONS LTD., an Alberta corporation

By:    

Name:    

Title:    

Attention:                                             

Telephone:                                           

Email:                                                   

 

  J-4  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Loan No. 1018484

EXHIBIT K

FORM OF SUBORDINATION AGREEMENT

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Wells Fargo Bank, National Association

Commercial Real Estate Loan Administration

400 Capitol Mall, 7th Floor

Sacramento, California 95814

Attention: Eleanor Harrison

Loan No. 1018484

SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT,

ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease To Security Instrument)

 

NOTICE:

THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made as of
                , 2020, by and between TENNYSON CAMPUS OWNER, LP, a Delaware
limited partnership (“Mortgagor”), DIRTT ENVIRONMENTAL SOLUTIONS, INC., a
Colorado corporation (“Tenant”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(collectively with its successors or assigns, “Lender”).

R E C I T A L S

 

A.

Pursuant to the terms and provisions of the Lease Agreement dated March 4, 2020
(“Lease”), Tenant holds a leasehold estate in and to a portion of the property
described on Exhibit A attached hereto and incorporated herein by this reference
(which property, together with all improvements now or hereafter located on the
property, is defined as the “Property”).

 

B.

Mortgagor has executed that certain Deed of Trust with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing (“Security Instrument”)
securing, among other things, that certain Promissory Note Secured by Deed of
Trust dated October 3, 2018 (“Note”) in the principal sum of Fifty-Two Million
Eight Hundred Thirty-Five Thousand Dollars ($52,835,000), in favor of Lender,
evidencing a loan in that amount (“Loan”). The Security Instrument was recorded
on October 10, 2018, as Document No. 20181010001265890, Collin County, Texas
Official Records.

 

C.

As a condition to Lender making the Loan secured by the Security Instrument,
Lender requires that the Security Instrument be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Tenant
under the Lease and that the Tenant specifically and unconditionally subordinate
the Lease to the lien of the Security Instrument.

 

D.

Mortgagor and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

 

  K-1  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Loan No. 1018484

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Mortgagor and Tenant hereby agree for the benefit of Lender as follows:

 

 

1.

SUBORDINATION. Mortgagor and Tenant hereby agree that:

 

  1.1

Prior Lien. The Security Instrument securing the Note in favor of Lender, and
any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease;

 

  1.2

Subordination. Lender would not make the Loan without this agreement to
subordinate; and

 

  1.3

Whole Agreement. This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the lien of the Security
Instrument and shall supersede and cancel, but only insofar as would affect the
priority between the Security Instrument and the Lease, any prior agreements as
to such subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender that:

 

  1.4

Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part;

 

  1.5

Waiver, Relinquishment and Subordination. Tenant intentionally and
unconditionally waives, relinquishes and subordinates all of Tenant’s right,
title and interest in and to the Property to the lien of the Security Instrument
and understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.

 

2.

ASSIGNMENT. Tenant acknowledges and consents to the assignment of the Lease by
Mortgagor in favor of Lender.

 

3.

ESTOPPEL. Tenant acknowledges and represents that:

 

  3.1

Entire Agreement. The Lease constitutes the entire agreement between Mortgagor
and Tenant with respect to the Property and Tenant claims no rights with respect
to the Property other than as set forth in the Lease;

 

  3.2

No Prepaid Rent. No deposits or prepayments of rent have been made in connection
with the Lease, except as follows (if none, state “None”): NONE

 

  3.3

No Default. To the best of Tenant’s knowledge, as of the date hereof: (i) there
exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;

 

  3.4

Lease Effective. The Lease has been duly executed and delivered by Tenant and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no amendments, modifications or additions to the Lease, written or
oral; and

 

  3.5

No Broker Liens. Neither Tenant nor Mortgagor has incurred any fee or commission
with any real estate broker which would give rise to any lien right under state
or local law, except as follows (if none, state “None”): Jones Lang LaSalle
Brokerage, Inc.

 

4.

ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such times
as Lender is the beneficiary under the Security Instrument:

 

  K-2  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Loan No. 1018484

 

  4.1

Modification, Termination and Cancellation. Tenant will not consent to: (a) any
modification or amendment to the Lease without Lender’s prior written consent,
not to be unreasonably withheld, conditioned or delayed, if such modification or
amendment would (i) shorten the term thereof or affect the area or location of
the premises leased under the Lease, (ii) reduce the rent or other amounts
payable by Tenant under the Lease or result in a material decrease of Tenant’s
and/or the Lease Guarantor’s other payment or performance obligations thereunder
or (iii) result in a increase in Landlord’s payment or performance obligations
thereunder; or (b) a termination or cancellation of the Lease (in whole or in
part) without Lender’s prior written consent, not to be unreasonably withheld,
conditioned or delayed (except for Tenant’s Lease termination and/or
cancellation rights expressly set forth in the Lease, all of which are
exercisable by Tenant without the consent of Lender) and will not make any
payment to Mortgagor in consideration of any modification, termination or
cancellation of the Lease (in whole or in part) without Lender’s prior written
consent, not to be unreasonably withheld, conditioned or delayed (except for any
such payments related to Tenant’s Lease termination and/or cancellation rights
expressly set forth in the Lease, all of which are payable by Tenant to
Mortgagor without the consent of Lender);

 

  4.2

Notice of Default. Tenant will notify Lender in writing concurrently with any
notice given to Mortgagor of any default by Mortgagor under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth
below and Tenant will not declare a default of the Lease, as to Lender, if
Lender cures such default within fifteen (15) days from and after the expiration
of the time period provided in the Lease for the cure thereof by Mortgagor (or
any longer cure period provided to Lender under the Lease); provided, however,
that if such default cannot with diligence be cured by Lender within such
fifteen (15) day period (or such longer cure period provided to Lender under the
Lease), the commencement of action by Lender within such fifteen (15) day period
(or such longer cure period provided to Lender under the Lease) to remedy the
same shall be deemed sufficient so long as Lender pursues such cure with
diligence;

 

  4.3

No Advance Rents. Tenant will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;
and

 

  4.4

Assignment of Rents. Upon receipt by Tenant of written notice from Lender that
Lender has elected to terminate the license granted to Mortgagor to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Lender, Tenant shall comply with such direction to pay and
shall not be required to determine whether Mortgagor is in default under the
Loan and/or the Security Instrument.

 

5.

ATTORNMENT. In the event of a foreclosure under the Security Instrument, Tenant
agrees for the benefit of Lender (including for this purpose any transferee of
Lender or any transferee of Mortgagor’s title in and to the Property by Lender’s
exercise of the remedy of sale by foreclosure under the Security Instrument) as
follows:

 

  5.1

Payment of Rent. Tenant shall pay to Lender all rental payments required to be
made by Tenant pursuant to the terms of the Lease for the duration of the term
of the Lease;

 

  5.2

Continuation of Performance. Tenant shall be bound to Lender in accordance with
all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Mortgagor’s interest in the Lease and giving written
notice thereof to Tenant;

 

  5.3

No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Mortgagor
under the Lease (other than those offset or defense rights Tenant may have by
reason of any act or omission of the then current Landlord under the Lease which
first occurs (a) on or after the date a foreclosure under the Security
Instrument, or deed in lieu thereof, occurs (“Transfer Date”), or (b) before the
Transfer Date and which continues after the Transfer Date, provided that, prior
to the Transfer Date, Tenant shall have given to Lender written notice of such
act or omission and an opportunity to cure such act or omission in accordance
with Section 4.2 of this Agreement), nor for the return of any sums which Tenant
may have paid to Mortgagor under the Lease as and for security deposits, advance
rentals or otherwise, except to the extent that such sums are actually delivered
by Mortgagor to Lender;

 

  K-3  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Loan No. 1018484

 

  5.4

Subsequent Transfer. If Lender, by succeeding to the interest of Mortgagor under
the Lease, should become obligated to perform the covenants of Mortgagor
thereunder, then, upon any further transfer of Mortgagor’s interest by Lender,
all of such obligations shall terminate as to Lender;

 

  5.5

Limitation on Lender’s Liability. Tenant agrees to look solely to Lender’s
interest in the Property and the rent, income or proceeds derived therefrom for
the recovery of any judgment against Lender, and in no event shall Lender or any
of its affiliates, officers, directors, shareholders, partners, agents,
representatives or employees ever be personally liable for any such obligation,
liability or judgment; and

 

  5.6

No Representation, Warranties or Indemnities. Lender shall not be liable with
respect to any representations or warranties from Mortgagor, whether pursuant to
the Lease or otherwise, including, but not limited to, any representation or
warranty related to the use of the Property, compliance with zoning, landlord’s
title, landlord’s authority, habitability or fitness for purposes or commercial
suitability, or hazardous wastes, hazardous substances, toxic materials or
similar phraseology relating to the environmental condition of the Property or
any portion thereof; and Lender shall not be liable under any indemnities of
Mortgagor contained in the Lease except with respect to any act or omission of
Lender occurring on or after the Transfer Date.

 

6.

NON-DISTURBANCE. In the event of a foreclosure under the Security Instrument, so
long as there shall then exist no breach, default, or event of default on the
part of Tenant under the Lease, Lender agrees for itself and its successors and
assigns that the leasehold interest of Tenant under the Lease shall not be
extinguished or terminated by reason of such foreclosure, but rather the Lease
shall continue in full force and effect and Lender (on behalf of itself and its
successors and assigns) hereby agrees that it shall recognize and accept Tenant
as tenant under the Lease subject to the terms and provisions of the Lease
except as modified by this Agreement; provided, however, that Tenant and Lender
agree that the following provisions of the Lease (if any) shall not be binding
on Lender: any option to purchase with respect to the Property; and any right of
first refusal to purchase with respect to the Property

 

7.

MISCELLANEOUS.

 

  7.1

Remedies Cumulative. All rights of Lender under this Agreement, including,
without limitation, all rights of Lender herein to collect rents on behalf of
Mortgagor under the Lease, are cumulative and shall be in addition to any and
all other rights and remedies provided by law and by other agreements between
Lender and Mortgagor or others.

 

  7.2

Notices. All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:

 

  Mortgagor:   

Tennyson Campus Owner, LP

c/o Spear Street Capital, LLC

One Market Plaza

Spear Tower, Suite 4125

San Francisco, California 94105

 

Attention: John S. Grassi

  Tenant:   

DIRTT Environmental Solutions, Inc.

6105 Tennyson Parkway – South Building, Suite 100

Plano, TX 75024

Attention: Property Manager

 

  K-4  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Loan No. 1018484

 

    

With a copy to:

 

DIRTT Environmental Solutions Ltd.

7303 30th Street SE

Calgary, Alberta

Canada T2C 1N6

Attention: Michelle Mouly

  Lender:   

Wells Fargo Bank, National Association

Commercial Real Estate Loan Administration

400 Capitol Mall, 7th Floor

Sacramento, California 95814

 

Attention: Eleanor Harrison

Loan #: 1018484

  With a copy to:   

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, MN 55415

 

Attention: Shawn Foss

Loan #: 1018484

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days notice to the other party in the manner set forth hereinabove.

 

  7.3

Heirs, Successors and Assigns. Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Agreement shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

 

  7.4

Headings. All article, section or other headings appearing in this Agreement are
for convenience of reference only and shall be disregarded in construing this
Agreement.

 

  7.5

Counterparts. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

 

  7.6

Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

[Signatures follow on next page]

 

  K-5  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Loan No. 1018484

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE:

THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF WHICH MAY
BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

“MORTGAGOR”

 

TENNYSON CAMPUS OWNER, LP,

a Delaware limited partnership

By:  

Tennyson Campus Owner GP, LLC,

a Delaware limited liability company,

its general partner

  By:       Name:       Title:    

 

“LENDER”

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:     Name:   Richard W. Daniel

Title:

  Senior Vice President

 

“TENANT”

 

DIRTT ENVIRONMENTAL SOLUTIONS, INC.,

a Colorado corporation

By:     Name:    

Title:

   

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 

  K-6  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

Loan No. 1018484

LEASE GUARANTOR’S CONSENT

The undersigned (“Lease Guarantor”) consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Estoppel, Attornment and
Non-Disturbance Agreement and the transactions contemplated thereby and
reaffirms its obligations under the Guaranty (“Lease Guaranty”) dated March 4,
2020. Lease Guarantor further reaffirms that its obligations under the Lease
Guaranty are separate and distinct from Tenant’s obligations.

AGREED:

 

Dated as of:                              “LEASE GUARANTOR”    

DIRTT ENVIRONMENTAL SOLUTIONS LTD., an Alberta corporation

    By:         Name:         Title:    

 

  K-7  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT A

LOAN NO. 1018484

DESCRIPTION OF PROPERTY

EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of
                    , 2020, executed by TENNYSON CAMPUS OWNER, LP, a Delaware
limited partnership, as “Mortgagor”, DIRTT ENVIRONMENTAL SOLUTIONS, INC., a
Colorado corporation, as “Tenant”, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as “Lender”.

All that certain real property located in the City of Plano, County of Collin,
State of Texas, and more particularly described as follows:

TRACT 1 (FEE SIMPLE):

BEING a tract of land situated in the Henry Cook Survey, Abstract No. 183, City
of Plano, Collin County, Texas and being all of Lot 2R, Block A of ERICSSON
VILLAGE ADDITION, LOTS 2R AND 3, BLOCK A, an addition to the City of Plano,
Texas, according to the plat thereof recorded in Instrument
No. 20150623010002250, Cabinet 2015, Page 346, Official Public Records of Collin
County, Texas, and being part of a tract of land described in Warranty Deed to
Ericsson Inc. recorded in Instrument No. 20150610000691140, Official Public
Records of Collin County, Texas, and being more particularly described as
follows:

BEGINNING at a 5/8” iron rod with “KHA” cap set at the northeast corner of a
right-of-way corner clip at the intersection of the north right-of-way line of
Tennyson Parkway (a variable width right-of-way) and the west right-of-way line
of Communications Parkway (a variable width right-of-way);

THENCE with said right-of-way corner clip, South 44°27’49” West, a distance of
35.24 feet to a 5/8” iron rod with “KHA” cap set in the said north right-of-way
line of Tennyson Parkway;

THENCE with said north right-of-way line of Tennyson Parkway, the following
courses and distances:

South 89°38’50” West, a distance of 175.00 feet to a 1/2” iron rod with “Pacheco
Koch” cap found for corner;

South 88°01’19” West, a distance of 150.06 feet to a 1/2” iron rod with “Halff”
cap found for corner;

South 89°38’50” West, a distance of 8.53 feet to a 5/8” iron rod with “KHA” cap
set for corner; from which a 1/2” iron rod with “Halff” cap found for reference
bears South 82°27’ East, a distance of 0.5 feet;

North 84°38’33” West, a distance of 110.55 feet to a standard City of Plano
concrete monument found for corner;

South 89°38’48” West, a distance of 78.96 feet to a 5/8” iron rod with “KHA” cap
set at the beginning of a tangent curve to the left having a central angle of
1°13’29”, a radius of 1121.75 feet, a chord bearing and distance of South
89°02’03” West, 23.98 feet;

In a southwesterly direction, with said curve to the left, an arc distance of
23.98 feet to an “X” cut in concrete found for corner in the east line of Lot 1,
Block A of Ericsson Village, Lot 1, Block A, an addition to the City of Plano,
Texas, according to the plat recorded in Instrument No. 20081202010004190,
Official Public Records of Collin County, Texas and being the southwest corner
of said Lot 2R;

THENCE departing said north right-of-way line of Tennyson Parkway and with said
east line of Lot 1, the following courses and distances:

 

  K-8  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

EXHIBIT A

LOAN NO. 1018484

North 0°32’33” West, a distance of 115.31 feet to a 5/8” iron rod with “KHA” cap
found for corner;

North 4°01’54” West, a distance of 63.20 feet to a 5/8” iron rod with “KHA” cap
found at the beginning of a tangent curve to the left having a central angle of
53°00’20”, a radius of 600.00 feet, a chord bearing and distance of

North 30°32’05” West, 535.49 feet;

In a northwesterly direction, with said curve to the left, an arc distance of
555.07 feet to a 5/8” iron rod with “KHA” cap found at the end of said curve;

North 0°32’33” West, a distance of 3.73 feet to a 5/8” iron rod with “KHA” cap
set for the southwest corner of said Lot 3;

THENCE departing said east line of Lot 1 and with the south line of said Lot 3,
the following courses and distances:

North 66°12’39” East, a distance of 795.62 feet to an “X” cut in concrete found
for corner;

South 37°14’47” East, a distance of 66.07 feet to an “X” cut in concrete found
for corner;

North 89°17’30” East, a distance of 73.88 feet to an “X” cut in concrete found
for corner in said west right-of-way line of Communications Parkway and being
the southeast corner of said Lot 3;

THENCE with said west right-of-way line of Communications Parkway, the following
courses and distances:

South 0°43’08” East, a distance of 565.56 feet to a 5/8” iron rod with “KHA” cap
set for corner;

South 0°54’14” West, a distance of 150.06 feet to a 5/8” iron rod with “KHA” cap
found for corner;

South 0°43’12” East, a distance of 174.99 feet to the POINT OF BEGINNING and
containing 12.885 acres or 561,275 square feet of land.

TRACT 2: (Non-Exclusive Easement)

Non-exclusive easement rights as set out in Access Easement Agreement by and
between ERICSSON, INC. and ERICSSON REAL ESTATE HOLDING, INC., dated 04/01/2012,
filed 02/28/2013, recorded in cc# 20130228000273100, Real Property Records,
Collin County, Texas.

TRACT 3: (Non-Exclusive Easement)

Non-exclusive easement rights as set out in Access Easement Agreement by and
between ERICSSON, INC. and ERICSSON REAL ESTATE HOLDING, INC., dated 04/01/2012,
filed 02/28/2013, recorded in cc# 20130228000273110, Real Property Records,
Collin County, Texas.

 

  K-9  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

LOAN NO. 1018484

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA    )       ) ss    COUNTY OF                    )   

On                         , before me,                         , Notary Public,
personally appeared                          and                          who
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal

Signature                             

My commission expires                         .

 

  K-10  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2



--------------------------------------------------------------------------------

LOAN NO. 1018484

 

STATE OF                                   )      ) ss   
COUNTY OF                               )   

This instrument was acknowledged before me on                     , 2020
by                     , the                     
of                                         , a                              .

 

  WITNESS my hand and official seal.

 

   

 

  Notary Public, State of                                              

My Commission expires:

 

 

   

 

[SEAL]

 

  K-11  

6105 TENNYSON PARKWAY – SOUTH BUILDING

PLANO, TX 75024

4812-0074-7958.V2